Mr President, ladies and gentlemen, Article 96 of the Rules of Procedure provides that our activities shall be made public, and therefore I believe that it is important to acknowledge the possible consequences of the statements made in this Chamber too.
I refer to the declaration made by Mrs De Keyser on Monday concerning the eight deaths in Gaza, a declaration in which she claimed – I quote word for word – that the killings were a deliberate act and that, in 1987, the first Intifada was started by a less serious incident.
Since this statement, which met with applause in this House, has been disproved by an Israeli investigation from which it turns out that the incident was probably caused by a bomb, I believe that, in our capacity as Parliament, we should be more circumspect when faced with news of this kind and wait to hear how the events actually unfolded, because, otherwise, our statements are liable to have repercussions that we do not want.
I am sorry, but that is not a point of order. We take note of what you say, but it is not a point of order.
The next item is the report (A6-0185/2006) by Mr Bösch, on behalf of the Committee on Budgetary Control, on the protection of the financial interests of the Communities and the fight against fraud – 2004 annual report [2005/2184(INI)].
Mr President, ladies and gentlemen, with regard to this report on fraud for the year 2004, we should keep in mind that the irregularities, and I stress again that these are irregularities and not fraud – since fraud usually only makes up a fraction thereof – remain relatively stable at hardly 1% of the EU budget. It is of course interesting that within the budget there are certain shifts that may be observed over the medium term and the long term. In this connection, we above all welcome, and can even note with pride, the fact that in recent years we have achieved massive reductions in irregularities in our biggest area, namely agriculture. From 2003 to 2004, losses were reduced by approximately 50%, from EUR 170 million to EUR 80 million. Conversely – and unfortunately – we have to note that losses from the Structural Funds have increased from EUR 482 million to EUR 694 million.
We can unanimously ascribe the receding figures for agriculture to the fact that the Integrated Administration and Control System is obviously having an effect. Wherever it is applied, there are positive results; so of course we must insist even more firmly that the InAdCo System is indeed applied. In our report we note critically that, as long as seven years after the expiry of the implementation deadline, an old Member State, namely Greece, has not yet applied it. Of course we encourage the Commission to attend to this matter, because these methods of proceeding must be applied across the board.
The next point to attract our attention relates to pre-accession aid. Everything that has to do with enlargement is politically sensitive, but we have to make sure that, in this area too, things are done properly in budgetary terms. The extent of the suspected irregularities is cause for concern, but far worse is the fact that the Commission, by its own admission, does not really know what kind of irregularities these are, and consequently does not know either what is recoverable or how it may be recovered – and this in as many as 90% of cases.
In other words, the Commission is practically blind in this affair, and so we must take precautionary steps. We know that the administrative capacities of the accession countries are indeed somewhat smaller, but I would ask Parliament and the Commission to take this into consideration in future budgets. We do not want to pour extra water into barrels that are already full, since in the end this will cause them to overflow.
In last year’s report on the fight against fraud we dealt with cigarette smuggling as a top priority, and we are – frankly – proud that important work has been done here by the Commission and by OLAF. Twenty-four countries, including the new Member States, have now entered into the agreement with Philip Morris – with one exception, which we regret: Great Britain. We would certainly like the Commission to spend the payments due from Philip Morris – in total around EUR 1 billion – in a sensible way, and we think it regrettable that, so far, it has been unable to do so. The Commission should provide concrete suggestions and initiatives for the use of this income.
We estimate that, in the EU in 2004, cigarette smuggling caused the loss of customs revenue worth around EUR 418 million – and this trend is set to increase. This is an issue that needs to be solved at European level. Measures taken by Member States will be of little use.
For the first time we have also included VAT fraud. We estimate that Member States lose 10% of VAT revenue every year through VAT fraud, and I would like emphatically to urge the Commission to take this matter further in conjunction with the European Parliament and to support it in doing so.
Finally, I turn to the imminent reform of OLAF. On 24 May the Commission adopted the proposal for a regulation; however, even now it has not yet passed this on to Parliament, and so the parliamentary process cannot yet begin. Today, we shall, however, propose some clear guidelines on this issue. Thus, for example, Parliament will not agree to any regulation that restricts its rights in any way.
As far as OLAF’s work is concerned, priorities have increasingly shifted in recent years away from OLAF’s original primary task, namely that of carrying out investigations, and towards coordination functions and providing a platform. Expansion of coordination activities must definitely not occur at the expense of investigations, since the outward effects of this could be fatal. If the discussion on reform is to include a possible extension of OLAF’s activities, then the Commission and this House must be clear from the beginning that this will necessitate further financial and human resources. We both need to come to an agreement about this.
Mr President, ladies and gentlemen, the Commission would first like to thank the rapporteur, Mr Bösch, for the way in which he has dedicated himself for years to the fight against fraud, and to protecting the financial interests of the European Union.
We have here one of the most positive reports on this area in recent years. The report is of course a reflection of reality. The Commission welcomes this constructive report and supports most of the views expressed in it.
I would like first of all to mention the statistics and trends in respect of discrepancies reported by the Member States in 2004. We must always guard against drawing hasty conclusions from the statistics relating to these reports. Member States that report large numbers of cases are generally trying harder to meet their obligations than the States reporting fewer cases. The sums are also estimates and do not reflect budgetary losses, since correctional measures are implemented immediately.
In the areas of own resources and agriculture the sums are falling, as has already been stated, while in the area of structural activities they are increasing. As Parliament has emphasised, the IACS system has had great success in the area of agriculture. The Commission is striving not only to reduce the number of discrepancies and the steps applying to them, but has also undertaken measures in 2005 through which some of the old Member States have improved the way they report discrepancies, through the use of electronic systems.
I would now like to focus briefly on the contents of the report. Concerning the reform of OLAF, the European Anti-Fraud Office, the Commission adopted a proposal on 24 May 2006 to amend Regulation 1073/1999, under which OLAF was established. What are the main elements of the OLAF reform? It is necessary first to state that, in respect of carrying out investigations, the Office is an operationally independent unit of the Commission, and its existing structure is functioning well. The Court of Auditors confirmed this fact in its special report on the establishment of the Office. In this context the proposed legislation would make the investigative activities of the Office and its political administration more effective, while respecting procedural and individual rights during investigations and transfers of data relating to investigations, and also retaining the independence and confidentiality of the Office’s investigative activities. The Commission believes that this is a well-balanced proposal, the aim of which is to improve the way the Office operates, and the effect of which really will be to bring about such an improvement.
The Commission hopes that Parliament will be able to give some thought to this proposal as soon as possible, as the first discussions have already taken place in the Council within the framework of the relevant work group.
Turning to the fight against cigarette smuggling, I would like to say a few words on this subject, particularly on the agreement against cigarette smuggling that has been concluded with Philip Morris International. The Commission would like to thank Parliament for its unstinting support in this area. The Commission is delighted that 24 out of the 25 Member States have already backed the agreement, the only one not to do so being the United Kingdom. This fact testifies to the success and importance of an agreement which is the first in this area and which establishes cooperation between the authorities and industry.
The figures for seizures of Philip Morris International cigarettes are of particular significance to OLAF and the Member States. To give you some idea – in 2005 OLAF and the Member States notified Philip Morris of almost 300 individual seizures, amounting to more than 400 million cigarettes. Of this total, 85-90 % were counterfeit. The seizures allow us to identify key areas in the fight against smuggling and counterfeiting, and this is extremely important. In practice the agreement has shown itself to be a highly effective instrument in the fight against cigarette smuggling. The Commission hopes that it will serve as a model for other cigarette producers.
The report mentioned the issue of how to use the resources obtained. The Commission intends to put forward a proposal in the near future on changes to the Pericles Programme over the years 2007–2013, which will give an important place to the fight against smuggling and counterfeiting as an objective meriting the allocation of financial resources.
The report justifiably took up the particular problem of VAT fraud in the Community and the significant losses accruing to the Member States. All efforts aimed at intensifying cooperation between Member States and between the Commission and the Member States deserve maximum support. The proposed procedure dealing with mutual administrative assistance, to which Parliament has given a positive response, is an important initiative.
When will OLAF, as a unit of the Commission, be able to provide the Member States with added value? This initiative falls neatly into the framework of the communication on a European strategy for the fight against tax losses, adopted by the Commission on 31 May. It states that the level of tax losses is becoming an increasing concern, and that the Member States cannot act effectively in isolation. The aim of the Commission is to improve the mechanisms for practical cooperation between individual Member States and between the Member States and the Office.
As you can see, there are a whole series of important legal measures under preparation at present, or under discussion with the Council and Parliament. At many different levels, all of these measures will strengthen the protection of financial interests and secure improved cooperation between various bodies. The area of protection for financial interests is an area of shared authority, and the Member States have a decisive role to play in making it succeed. The Commission and OLAF hope that Parliament will continue to be a powerful ally in this project. An effective structure for combating the misuse of European finances is fundamental to winning the trust of citizens. The trustworthiness of our official bodies is all the more important now that it has been so difficult to reach agreement on the new financial perspectives.
Allow me to express a view on the individual amendments. The Commission can accept Amendments 1, 3, 4 and 5. In the case of Amendment 2, on Eurostat, the Commission submitted a situation report on 12 April 2006 dealing with the Eurostat affair. The report indicated that the range of measures approved should guarantee that similar discrepancies will not recur. OLAF has completed all but one of the inquiries. Concerning the financial effects of the discrepancies and reimbursement of the debts, the Commission is not able at the moment to provide any information additional to that which is in the report. Some matters are still under discussion in national courts, and it is therefore not possible to provide more exact information.
In the case of Amendment 6, the Commission believes that the internal system for excluding firms which it currently has in place answers this demand sufficiently. This system is available and is maintained by all of the Directorates General in the Commission and not just by the Directorate for Research. The idea of a blacklist as an instrument for prevention is really promising. For this reason, the Commission has proposed within the framework of the revised Financial Regulation to extend the database of excluded firms so that Member States can use it too, along with the other partners involved in administering Community funds. The problem with this amendment from the perspective of the Commission is not its abstract internal essence, but the fact that it is only a partial proposal within the framework of a wider system which is under development, which is effective, and whose further development is still an open question, in the opinion of the Commission.
I would like to begin by congratulating my colleague Mr Bösch for his report, which, as the Commissioner also said, is a good and positive report and that will receive our support. I would like to make two brief points.
Firstly, now that we have confirmed the appointment of the Head of OLAF, I would like to send the message that we should let this office go about its work without putting any spokes in its wheel. The OLAF is a vital office in the struggle against fraud and it is therefore important that we let it work in peace and not under continuous pressure and tension from our part. We need to open a new chapter and allow OLAF to work. Then, if OLAF does not provide results, we can return to the discussion.
Secondly, the Commission has just put forward new proposals for revising the regulation concerning the setting up of OLAF. We have great interest in this process and we would like to see this change bring a much stronger, much more efficient and much more effective office. However, this should also include the independence of OLAF.
Mr President, our group gives great importance to the protection of the European Union's financial interests, for the simple reason that we must show a clear commitment to ensuring that taxpayers' money is not only used properly but is also shown to be used properly. Given that the European Union is using taxpayers' money, this is our duty.
Mr President, I would like to join in the general acknowledgement of the work of my fellow Member Herbert Bösch, of his determination to protect the Community’s financial interests and his monitoring of the activities of OLAF.
This year we are pleased, therefore – myself in particular, in view of the references to aspects of agriculture that involve my country – with the clear improvement and the quality, as well as the reduction in fraud in the Member States and, in particular, the success achieved with regard to contraband cigarettes, which demonstrates that the Union is able to impose itself on those multinationals that sometimes appear to be impossible to control.
This year, however, we also have a new aspect which is very worrying and in relation to which we all – but especially the Commission – have to show greater responsibility: is respect for the fundamental rights of the people being investigated guaranteed? I say this because the judgement of the Court of First Instance of 6 April 2006 in the IRELA Affair, which demands that the Commission pay compensation to a civil servant and which roundly condemns the investigation carried out by OLAF, requires that we reflect and react in a profound and radical manner in order to ensure that the revised Regulation on OLAF investigations, which is being prepared for presentation, irrefutably and clearly guarantees the independence of the control of the legality of the investigations carried out and, above all, maximum respect for the fundamental rights of the people investigated, in full application of the principle of prevention.
Our Union, the Communities and our institutions cannot lecture the countries around us, and our own Member States, on respect for people’s fundamental rights if here we are not able to maintain that principle of prevention and respect for the fundamental rights of the people working here when they are subject to investigation. Afterwards is always too late.
. Mr President, Commissioner, ladies and gentlemen, a parliament has many tasks. Not only does it draft and simplify laws, but it also monitors certain decisions and the question whether those decisions have been carried out correctly. One of those core monitoring tasks is to inspect the implementation of the budget: it has to check whether the more than EUR 100 billion which is used to carry out European policy has been spent well and correctly, whether European taxpayers’ money has been used wisely and efficiently and whether it ends up in the right hands.
For the 2004 budget year, the irregularities and fraud reported by the Member States amounted to nearly EUR 1 billion. Whilst, in the past, we could see that most of those cases pertained to agriculture and to a lesser degree to expenses in structural policy, we can now, as Mr Bösch rightly said, detect a buck in the trend: there are now more reports in respect of the Structural Funds, and fewer regarding agriculture. This drop within agriculture is, of course, wholly attributable to the effectiveness of the integrated control system. Against this backdrop, I should like to emphasise that it is unacceptable that one Member State, Greece, should still remain in default seven years after the event.
Mr Bösch has managed to aptly summarise what has gone wrong, and he has not minced his words in doing so. He used the extremely efficient method of naming and shaming, and quite rightly so. Partly thanks to the support of the anti-fraud Commissioner, Mr Kallas, in the past year, we managed to force a number of Member States to publicise the final beneficiaries of the agricultural funds. That has given us a good insight into the spending pattern of agricultural funds and into the anomalies. More than anything, it taught us once again that the funds do not always end up with the farmers, but with major food giants.
I think that we should now take things one step further and force the Member States to publicise the final beneficiaries of the Structural Funds, including the Regional Development Fund and Social Fund. I should also like to use this debate to pay tribute to the people of the European Anti-Fraud Office, OLAF. They are doing sterling work, although they have sometimes come under criticism. Mr Bösch is right in mentioning in his report a number of negative points, but we should always remember that enormous progress has been made over the past eight years.
I should like to finish off by saying a few words about two very fraud-sensitive areas, namely VAT fraud and cigarette smuggling. VAT fraud must be addressed, and I welcome the Commission’s communication in that respect. With respect to cigarette smuggling, I will be publishing an own-initiative report later on in the year. I am delighted that, despite the fact that an own-initiative report will be issued, Mr Bösch has already devoted a number of paragraphs in his report to this very issue. We have struck a deal with Philip Morris, and the money that we generate from this deal should be ploughed back into anti-fraud policy. As Commissioner Špidla was right in saying, I think that we, along with the Commission, must examine how those funds should be used, for example in the Hercules programme. We will need to put much of our time and energy into this in the coming months.
. Mr Bösch, first of all, thank you. What now though? In 2004, nearly 10 000 irregularities were reported involving European funds, but those are, of course, only the cases of fraud and incompetence that we know about. We can only guess at the exact level of fiddling that goes on behind our backs involving European money. I myself fear that this is only the tip of the iceberg against which the ship of the European Union is bound to shatter into pieces. The European citizen is becoming ever more critical of the EU, and money wasting is one of the main reasons for this justified criticism. Two per cent of the Structural Funds are spent on fraud or some other form of mismanagement. Given the enormous sums involved, I find this a very worrying percentage, as it translates into hundreds of millions of euros wasted, at least 20% of which, according to the Commission, is accounted for by direct fraud – self-enrichment at European, national and regional level. It is necessary, in my view, to carry out a Europe-wide assessment of the effectiveness and fraud sensitivity of, in particular, the European Social Fund.
The European anti-fraud office OLAF should commit to fighting fraud in Europe as its main task. Unfortunately, in many cases, this guard dog has often emerged as nothing but a lap dog. One characteristic of this situation is the fact that Parliament is still in the dark about the extent and implications of the Eurostat fraud that came to light back in 2004. This is completely at odds with the efficiency and transparency which the Commission claims to pursue in this communication.
However, it would be unfair, where failing fraud control is concerned, to point the finger at Brussels alone, because the Member States are certainly just as guilty. They turn a blind eye to fraud or do not come down hard enough at any rate. It is unacceptable that the lion’s share of fraud cases should occur in old, relatively rich Member States, including Germany and Spain, and that, moreover, those countries should submit incorrect and incomplete reports on fraud cases on their territories. A clear tit-for-tat policy should apply here: if Member States fail to address fraud and the waste of European funds adequately, this should have consequences in terms of the level of funds they receive. That also applies to my own country, the Netherlands, by the way, when it refuses to name specific perpetrators in fraud cases. Even more important is the prevention of fraud. This can be done by simply cutting off the most fraud-sensitive money streams, for example export subsidies in agriculture, for it is a well-known fact that many of the fraud cases take place in that area. Apart from all other moral objections I have to export subsidies, this seems to be an excellent reason to put an end to this ridiculous and harmful form of support.
Mr President, the protection of the Community’s financial interests and the fight against fraud require an effective control system, which the European Union does not have.
I have the utmost regard for the European Court of Auditors, but its reports give a very superficial picture, and in reality we do not know very much about how EU money is actually spent. Basing budgetary control on the DAS system, or in other words on issuing positive statements of assurance on the reliability of the accounts, does not allow abuses to be uncovered. For this reason, abuses are more frequently uncovered by the press than by the appointed control bodies. What is worse, the European model is recommended to Member States and in Poland, for example, I have noticed that the greater the similarity between budget execution reports prepared by the Supreme Chamber of Control and the reports of the European Court of Auditors, the less real information they contain about irregularities and abuses that are occurring.
We should seriously rethink the system for budgetary control in the European Union; its reform should move in the direction of increasing control. Not only checking the reliability of accounts, but also checking specific irregularities and abuses, analysing their causes and making recommendations for their rectification, and also recognising and highlighting mechanisms fostering corruption should become key parts of the system of control in the European Union. We should also create the necessary conditions so that the European Parliament can use reports from national control bodies, in which a huge amount of information regarding the spending of EU money is included, which we have not been using at all up to now. This matter should be resolved systematically.
Mr President, we are talking about abuses, so please permit me a small verbal abuse of my own, namely one sentence on another subject: it is precisely in this House that my country, Poland, has been accused of racism and xenophobia. I would like to express my complete rejection of this accusation and to say that in Poland for many years nobody has even had a hair…
…on their head harmed due to racist accusations. I wanted to say that because I did not have the chance to speak in yesterday’s debate.
Mr President, Mr Bösch has carried out a very conscientious and, in certain respects, brilliant survey of irregularities and fraud taking place in various parts of the European Union and in a number of its authorities. It is, however, one thing to discover what is going on and another subsequently to ensure that action is taken to remedy the situation. It is the main task of this House to demand accountability. Parliament is not, however, fulfilling its task in this area.
Firstly, we must be able to determine who is responsible. Many of us in this House have tried to implement an arrangement whereby, in each country, a cabinet minister or other minister appends his or her name to a guarantee that EU resources have been used correctly in his or her own country. As a result, that politician is known to be accountable. Secondly, we must demand accountability once we have discovered who is responsible. Parliament should do this by refusing to grant discharge when there are problems. This is not being done. There are hidden connections of which we are unaware. As rapporteur, I myself found unsatisfactory states of affairs in the Committee of the Regions and requested that we postpone the decision on discharge, but almost everyone voted against this proposal. Only the Group of the Alliance of Liberals and Democrats for Europe changed sides, which is to their credit, while the Socialist Group in the European Parliament and the Group of the European People’s Party (Christian Democrats) and European Democrats refused, as usual, to demand accountability. This is a situation that must be changed.
– Mr President, if anyone is seriously interested in this whole area – and it is, after all, a matter of protecting the financial interests of the Community – then I would recommend him to read about how this House has already discussed this matter on similar occasions and, above all, to read what amendments have been discussed in the Committee in the run-up to the report and then later not adopted. More specifically: this report does no more than barely scratch the surface of the fundamental problems in this Union. If we go the heart of the matter, then we are not dealing with 1% irregularities, but with much greater funds that are – at the very least – not being spent in a sensible way. I am thinking of the EUR 5 to 7 billion for Tacis and many other areas, for example administration, where money is wasted.
This report, therefore, is so limited that it amounts to little more than a smokescreen, because it does not address the really essential questions. Even the rapporteur himself says that nobody has any idea what kind of irregularities we are dealing with when it comes to enlargement. Despite this we admit new countries, because the crux of the matter is that the institution that is actually supposed to deal with irregularities is potentially a great embarrassment for Parliament. The Commission has, accordingly, made proposals on how OLAF is to be reformed. Clearly, this report falls short of those proposals. Amendments have been rejected, demanding that OLAF should work in a proper, reliable and comprehensible manner – at least in the limited areas in which it has been active until now. However, all of these demands were rejected by the Committee. Now we are told that it is great that we have already got so far.
No, we have not got that far yet, not by a long chalk. In so far as investigations are carried out at all, they are arbitrary. When people act as if they are prosecuting fraud, but then fail to do so, these procedures are unconstitutional. We are faced here with an absolutely crucial problem for this Union: namely, that money is simply being wasted in many areas. Most of you know this, but we should not pretend that this report is going to bring about a great improvement.
– Mr President, Commissioner Špidla, ladies and gentlemen, OLAF and its officials deserve our thanks and our appreciation for doing a very difficult and very important task. The result can be seen clearly: OLAF is an important and powerfully effective partner for Europe in the fight against fraud. I would like to invite Mr Martin to back up his accusations of allegedly unconstitutional procedures.
It is in our vested interest that OLAF, as part of the budgetary authority, always grows stronger as a partner. However, if we now review the last fifteen months, then actually the Commission has not done very much to strengthen OLAF. Long-drawn-out appeal proceedings were heard; with the result that institutions were weakened and people were damaged. Now it is announced that OLAF is to be strengthened. The European Parliament will watch over the independence of OLAF with Argus eyes, according to the new legal bases. I would sincerely ask the Commission to formulate the draft so that it may be judged in these terms. We shall carefully scrutinise it, to see how serious the Commission really is about fighting fraud. The more independently OLAF is conceived in the draft, the greater the Commission’s interest in combating fraud.
I would like to assure you of our support. There are many other initiatives being worked out that are directly aimed at combating fraud, for example the Green Paper on the transparency initiative, and the question of whether to publish the names of the recipients of subsidies or at least to make them public, to bring them to the attention of the Commission. We have a first draft that includes these things, I mean the Budget Regulation which is present in draft form. Now, for everybody’s sake, we must send a reminder to the Council about this and follow it through, otherwise the fight against fraud will remain incomplete and be a toothless tiger.
– I too should like to congratulate our rapporteur on his outstanding report and to express my support for most of the remarks that have been made on various sides of the Chamber. I especially welcome the remarks made by my fellow group member Mr Staes, who rightly raised the issue of farming, a major problem area in the context of the Community Funds.
Most importantly, I wanted to say to the Commission, face to face, that it is crucial that the condemnation of OLAF by the Court of First Instance in Case T – 309/2003, as my fellow group member Mrs Ayala Sender has brought to our attention, be followed up by action. This is not just a matter of forcing the Commission to provide compensation for a Commission employee. What we must do is condemn a whole series of investigation procedures carried out by OLAF, which failed to comply with any of the rules that must be followed under the rule of law, which failed to uphold the principles of exemption and impartiality, which failed to give the accused any opportunity for defence, and which, lastly, ensured that an investigation – an absolute fiasco – was directed against people who had absolutely nothing to do with the affair, rather than against the true culprits.
This is not right, and if it is conducted in this manner I must state very clearly that I do not understand what the Commission's transparency policy is trying to achieve. This must be followed up by action. Under no circumstances can a society governed by the rule of law sanction such a Court ruling without action being taken.
Mr President, in speaking in this debate I would like to turn your attention to what, in my opinion, are the most important issues.
The first of these is the ever-increasing level of activity in the Member States in terms of uncovering irregularities and abuses relating to European Union funding, although there are unfortunately countries among the old Member States which pass on information regarding abuses to the Commission several years late.
The second issue is the clear fall of over 50% as regards confirmed losses in agriculture expenditure, from about 170 million in 2003 to 82 million in 2004. This deserves special mention owing to the fact that European Union agricultural aid has several million beneficiaries. The possibility of irregularities and abuse is therefore potentially very high.
The third issue is the disturbing growth in losses relating to the Structural Funds, from EUR 482 million in 2003 to close to EUR 695 million in 2004, and mainly in the old Member States.
The fourth and final issue is the huge scale of losses suffered with regard to own resources in connection with the growing incidence of smuggling, mainly of tobacco products, trade in fake goods, and also VAT abuses. According to estimates by experts, the latter account for as much as about 10% of all revenue from VAT in individual countries. In turn, losses resulting from increased smuggling require additional funds for securing customs borders, particularly on the European Union’s eastern borders.
Mr President, a bit less fraud here, a bit more fraud there. This report is a sad catalogue of failure – failure to direct enormous amounts of EU funds to where they were intended. But this is just one of the ways in which EU funds are wasted. Despite all the apparent good intentions, a large proportion of the cash is spent on daft projects that advertise the EU or support the disgraceful common agricultural policy; and all this has spawned a whole industry of bureaucrats who exist merely to produce the relevant paperwork for applying for and dealing with the grants. Another huge waste.
EU money is easy money – provided you fill in the forms nicely, or forge them. The whole system has fallen into contempt. Where is the incentive for Member States to use their own resources to police the use of the funds? Let us stop fussing about how we achieve marginal reductions in what we call fraud, and instead think more deeply about the true value that is added by all this misuse of EU taxpayers’ cash.
– Mr President, instead of constantly looking for new sources of funding, for example in the form of new EU taxes, and instead of constantly increasing the level of expenditure, it is in my view high time to intensify the fight against fraud and waste. It is precisely during the payment of EU grants – made at appropriate points throughout the Member States – that irregularities occur time and time again. What is remarkable is the increase in fraud cases in several Member States of the EU. Member States should, finally, either resolve their lack of administrative capacity in this regard or be made to make good the losses that arise from it. In my view it is indeed important that we optimise OLAF and constantly look for new solutions to improve our fight against fraud. However, all these changes will achieve little if OLAF dossiers are not rapidly processed, because the responsible officials in the Member States are overworked, and if the recovery of erroneously paid funds is not handled rigorously. In my opinion, we must, finally, act decisively so that the fight against fraud does not just remain a pious wish.
Mr President, the report addresses the issue of cigarette smuggling comprehensively. It is very important to fight against cigarette smuggling, because it does not only endanger our financial interests, but consumer health, too. Smuggling poses a particularly serious problem in Hungary, because taxes are significantly higher than in neighbouring non-EU states. By now, this has resulted in a 25% increase in the market of untaxed cigarette products, causing huge damage to the Hungarian budget.
Cigarettes are smuggled from Ukraine, Romania and other Balkan states. I wish to mention emphatically that duty free shops are operating on the Romanian side of the Hungarian-Romanian border, where travellers can purchase cigarettes to bring them in duty free, often in order to sell them in Hungary and other European Union Member States. In view of the imminent accession of Romania, the Romanian Government should close down these duty free shops immediately.
However, smuggling will continue to be a problem even after the accession of Romania to the European Union, because Romania was granted transitional exemption in order to reach minimum tax levels; this means that we will have to monitor continuously whether Romania is able to enforce the excise regulations of the European Union, and whether it is able to prevent smuggling to other Member States, such as neighbouring Hungary. Obviously this does not affect tobacco products only; it is also an important issue for the market of alcoholic beverages, due to the disorganisation of the Romanian market and the transitional exemption.
The irregularities in the management of EU finances to the tune of millions or even billions of euros exposed by Mr Herbert Bösch in his report have been a disappointment. In this context, I would like to reiterate that the report deals with the year 2004, and hence irregularities in the new Member States accounted for but a fraction of the mismanaged amounts. Thus, there is all the more reason for us to regard these revelations as a challenge. If the old Member States with their long-term experience have not been able to ensure adequate transparency in dealing with EU public funds, there is no doubt that similar deficiencies can be anticipated in the new Member States. Extremely disconcerting are the reported data on the quantities and value of smuggled cigarettes and branded counterfeit products, resulting in major financial losses to the Community. The European Union’s eastern frontier is most vulnerable in this regard, especially in the stretch where Slovakia and Poland border on Ukraine and where Poland borders on Belarus.
I therefore urge that greater attention be paid to the protection of those regions and to thwarting illegal trafficking. By the same token, I would like to point out that the regions in question are the poorest in the European Union and that the extent of smuggling is indirectly related to their economic situation. Ladies and gentlemen, losses and irregularities affecting Structural Funds have increased dramatically during the period under consideration. In 2004 these increased by 44% over 2003, totalling almost EUR 700 million. This is both a warning and a challenge for us all. The challenge, on the one hand, is to take effective steps targeting the affected Member States and, on the other, to identify systemic solutions that would safeguard the Community’s financial interests against fraud and other forms of illegal activity.
Mr President, I would like to thank Mr Bösch for a fine report. The report represents work of a very high quality, as is always the case when Mr Bösch is involved.
We are aware, unfortunately, that the EU has a problem of legitimacy. The EU has an image problem when it comes to how it administers taxpayers' money. This problem is the result of two facts. The first of these is the simple fact that fraud involving EU funds does take place. The other is that there is not enough transparency. Clearly, this sets a number of challenges for the institutions – the European Parliament, OLAF and the other EU institutions. Firstly, what is of course needed to solve the problems that exist is, quite simply, better monitoring. Secondly, the situation calls for greater transparency.
I recently read an article in a Danish newspaper bearing the headline ‘Everyone is talking about transparency, but no one is doing anything about it’. I believe that, unfortunately, this article was truly symptomatic of the view that the European people have of Europe. Everyone talks about transparency. We all want transparency, but we do nothing about it. Fortunately, something is happening. Fortunately, the Commission is currently in the process of taking an initiative whereby it is to be obligatory to publish the names of those receiving agricultural subsidies. This is a step in the right direction. We would like the same principle also to apply to Structural Fund resources. It should, of course, be the case that every journalist, every citizen and everyone else can log on to a website very easily and very simply and see the names of those receiving the Union’s money.
More also needs to be done, however, in relation to monitoring. We in the Socialist Group in the European Parliament acknowledge that the integrated financial control system works well, but we do believe, at the same time, that it is a problem that the system has still not been fully implemented, more than seven years after the date by which it was supposed to have been implemented. The same applies to resources from the Structural Funds, where there is likewise a lack of satisfactory monitoring.
It is very easy to forget such things when discussing the great developments of European cooperation. For example, are we to have a Constitutional Treaty? Is Turkey to join? Yet the truth is that these questions are incredibly important in terms of achieving legitimacy in the eyes of the people of Europe. For purely idealistic reasons, too, we should of course be working to ensure that every single euro paid by European taxpayers is responsibly administered and to ensure that this is done in a transparent manner.
Ladies and gentlemen, allow me to express my great appreciation for the debate that has just taken place, as it relates to matters of exceptional importance. It is unquestionably true that the credibility of the European Union depends to a large extent on how reliably and effectively European financial resources are used.
The report clearly marks a step towards the better and more effective use of resources and towards reducing the risk of misuse of these latter or of financial fraud.
Allow me to take up just a few points that were raised in the discussion. There were some expressions of concern that the independence of the European Anti-Fraud Office (OLAF) might be undermined. I have to say that the opposite is true in respect of the Commission proposals that have been presented for debate in Parliament. That risk will not arise, and I feel sure that our debate will be far-reaching and will show that the Commission proposals do not point towards any weakening of the independent position of OLAF.
Similarly, the highly important question of procedural rights and procedural requirements was raised. Here too I can state that the Commission proposal is in line with the views expressed in the debate, namely that there is a need to reinforce some elements relating to, for example, the transfer of information on investigations, independence and operational confidentiality in such a way that the rights of those involved are respected, in accordance with the legal principles of the European Union.
Ladies and gentlemen, allow me also to touch briefly on the Eurostat problem. This case is still open, and until all of the proceedings have been completed it will not be possible to quantify the results precisely in the normal way, but this will be done as soon as the situation becomes clearer.
Ladies and gentlemen, allow me to state the common interest of the Commission and Parliament in seeing that we progress further down a route that will ensure that Europe’s financial resources are used in an effective and wholly honest way.
The debate is closed.
The vote will take place today at 11 a.m.
It is my great pleasure to inform you that a delegation from the South African Parliament is now seated in the gallery for official visitors.
The South African delegation is headed by Mr Obed Bapela, President of the House. The delegation itself is composed of eight members, representing the country’s diverse political tendencies. This is the first time since 1998 that we have had the pleasure of welcoming our South African counterparts here, in Europe.
South Africa and the European Union share the belief that international problems must be resolved by means of multilateral solutions. They also share common social and political values. Both are actively engaged in supporting peace and stability and in combating poverty throughout the whole continent of Africa. We hope at present to reinforce further the parliamentary dimension of our cooperation.
I have been informed that your meetings at the European Parliament have been crowned with success. I hope that you pursue your mission successfully, and I also wish you a safe journey home.
The next item is voting time.
– () Mr President, ladies and gentlemen, we would like to add the item ‘hydrogen and fuel cells’ to the activities of ‘renewable energies’ and ‘energy efficiency’.
Is there any opposition to the inclusion of this oral amendment?
Mr President, I would like to thank all the Members of the European Parliament for their excellent and fruitful cooperation. We had 1700 amendments, so the interest in the Seventh Framework Programme was huge.
I would particularly like to thank my colleagues from the Committee on Industry, Research and Energy, who put in the most work. Cooperation with the shadow rapporteurs was excellent, and I should like to thank my colleagues for their cooperation. The Commission officials and political group advisors also put in a lot of work.
Thanks to the Seventh Framework Programme, we want to exploit the potential of all the 25 European Union Member States. We want to take advantage of the experience of the best people and infrastructure. The European Parliament has acted quickly, effectively and responsibly. We must not slow down the pace. We must launch the programme on 1 January 2007, and this is my call to you.
Mr President, we note that there is a problem on the voting list: it suggests that, if Amendment 91 is adopted, Amendment 12 lapses, when in reality they are two complementary amendments, an a) and a b). In other words, 12 does not lapse, but 91 is adopted or not adopted, and then we vote on 12.
I was going to announce precisely that to you, honourable Members, when the time came to vote on Article 2. In fact, contrary to what it says in your voting lists, Amendment 12 does not fall. We shall attend to this in due course.
– () Mr President, Tunisia has in fact received sustained attention from this House, but above and beyond condemnation, we can play a conciliatory role. This is the sense of the oral amendment that follows paragraph 3 and that I will now read out to you: ‘The European Parliament invites all parties interested in the future of the Tunisian League of Human Rights to renew their dialogue in order to find a solution that is acceptable to everyone.’
If by any chance any fellow Members reject this amendment being put to the vote, I would urge my colleagues to abstain from voting on this resolution, since it would be imbalanced.
Is there any opposition to the inclusion of this oral amendment?
Mr President, even though you made some jokey remarks about this MIFID arriving in the European Parliament, I should like to say that it is not just a technical issue that we are adopting today. This is the first time Parliament has really increased its powers when it comes to delegated legislation in the field of comitology. We have been trying to get more powers when we are dealing with delegated legislation on comitology. It was a disgrace for Parliament that the issue was debated as the last item on yesterday’s agenda. Getting those powers was a historic moment for the European Parliament. We have to fight strongly for those powers, especially now, when we are renegotiating the comitology agreement and interinstitutional agreement. I know that every political group backs these extra powers for the European Parliament. It is not a technical issue.
These issues should be dealt with during the day, not at midnight.
I share your opinion, Mrs Kauppi, especially since I was the Vice-President in charge of holding the gavel yesterday evening at midnight when this debate took place. I am therefore aware of the importance of this matter. Indeed, this is a historic moment: the completion of the Lamfalussy process for the first time by this House.
Mr President, I should like to move an oral amendment, which should be indicated in colleagues’ voting lists. I have secured the agreement of all the major groups and hope it will be voted through. If that is indeed the case we do not need a split vote. The amendment would read as follows:
‘Considers that sustainable development should be seen more as an economic opportunity than as a constraint, and as a spur to technological innovation investment; Calls, therefore, upon the Commission to ensure effective coordination of the Union's growth strategies, integrating information and communications technologies and resource-efficient technologies for sustainable development and “smart growth” both at home and abroad.’
I hope the House can accept this.
Is there any opposition to the inclusion of this oral amendment?
– () Mr President, I would in fact like to propose a simple structural change to paragraph 2, in order to render it more balanced and thereby to give it more force. At the moment we have a general introductory phrase followed by a list of examples. I propose removing the second part of the sixth indent and adding it to the introductory phrase, so that the call to punish those responsible applies to all the national authorities. I also propose adding the word ‘hate’ to paragraph 2, which would give, and I shall read out the beginning to you: ‘strongly condemns all racist and hate attacks and urges all national authorities to do everything in their power to punish those responsible and to fight the climate of impunity with respect to such issues’ and so on.
Is there any opposition to the inclusion of this oral amendment?
Mr President, between ‘gay pride’ and ‘parade’, we propose to insert ‘equality’, as in the official title of the parade. So the wording would be ‘the gay pride equality parade’.
Is there any opposition to the inclusion of this oral amendment?
Mr President, in recital B we propose to insert the words ‘and anti-gypsyism’ after the word ‘homophobia’.
Is there any opposition to the inclusion of this oral amendment?
– Mr President, in fact, in order to be consistent with one of the amendments that we have adopted, the oral amendment consists of adding Spain to the list of countries where there have recently been serious cases of violence, of violations of rights on racist and xenophobic grounds. This is the reason for the oral amendment and the reason for incorporating it. I would therefore insist, also in order to be consistent with what we have said: it is not a question of condemning a country, but rather an event that has taken place in a country and which has happened recently.
Is there any opposition to adding Spain to the list of those countries mentioned?
Mr President, I must insist. In fact, we were not against the proposing of an oral amendment, but we did want to vote against this oral amendment. This is different, it seems to me – but let us drop the matter.
I do not know if my explanations will be as clear as yours, Mrs Roure, but our Rules of Procedure are very clear. As soon as a Member proposes an oral amendment, if thirty-seven other Members rise to oppose it, then it is not included. It is as simple as that.
I would point out that, at its meeting yesterday, the Conference of Presidents decided to authorise the modification of the title of this report as follows: ‘Inshore fishing and the problems encountered by inshore fishing communities’.
We have now finished voting.
The aim of this report is to aid those involved in the sector and to enable them to have the opportunity to run their businesses more smoothly and concentrate their efforts on the direct running of their operations. This applies especially to medium and small enterprises.
This will in no small way simplify legislation and eliminate unnecessary bureaucracy.
I am sure that Member States will also welcome this proposal, as it will significantly reduce their work load.
This proposal has acknowledged the fact that all the countries that have an active fisheries sector have different structures and consequently different needs. We will be in a position to ensure a coordinated collation of data, and furthermore this data will be made readily available to all involved.
I agree with the rapporteur that a cost effectiveness analysis of the system should be introduced, together with reports on best practices for lessening the workload for national authorities, thereby enhancing the usefulness and quality of the data.
Ladies and gentlemen, I am greatly disappointed by the European Parliament’s stance on ethical issues. In particular, I disagree with the funding of research using live human embryos for reproduction purposes – this is prohibited in some Member States and contravenes the protection of human life and dignity from conception to natural death. Despite these reservations, I have voted for the Buzek report on the Seventh Framework Programme, as I realise how important it is for the future of Europe and Europe’s bid to become the most competitive global economy.
I regard this Programme as something like a guide to the Lisbon Strategy. It gives me hope that allocations for R[amp]D will help Europe retain its research brainpower and that it will be put to use to develop high-quality projects aiming to improve EU citizens’ quality of life in the environment, transport, energy and healthcare sectors. Allow me to use my own country as an example. Slovakia is relying on the Seventh Framework Programme, among other things, to complete the construction and deployment of a Cyclotron Therapy Centre. This facility will be used to treat various forms of cancer with in-depth proton irradiation, which happens to be far less invasive than conventional radiotherapy. To date, more than 40 thousand patients have been treated using this highly effective state-of-the-art therapeutic technique.
Mr President, I would like to congratulate the European citizens and the researchers on the approval of the Buzek report on the Seventh Framework Programme.
I believe that it offers hope to everybody who believes in basic research, with the creation of the European Research Council, and in the most advanced pioneering research, despite all of the risks it involves.
I also believe that it offers support to small- and medium-sized businesses and also hope to everybody who depends on research in the field of health, something on which great emphasis has been placed and for which the budget in this programme has been increased, and furthermore with the support of the all of the political parties.
I believe that we are in a situation of hope. We must now encourage researchers to join the project, urge the universities and the regions to join in this common task, so that we can thereby work together to benefit everybody.
Furthermore, it is a much more flexible and open programme than previous ones and it has enthusiastically introduced the humanities, historical heritage and other aspects of culture. Congratulations to everybody.
Mr President, a broad – practically unanimous – consensus was reached by this House this morning on the Seventh Framework Programme. As we know, Europe is making a significant economic effort in line with the Lisbon Strategy.
My fellow Members will have noted the breadth of the debate stirred up by Article 6 on bioethics, in relation to which the compromise amendment tabled by the Committee on Industry, Research and Energy was accepted by a margin of little more than 40 votes, which is certainly a substantial, but not a majority, margin. At the same time, more stringent amendments on this subject, such as, for example, the amendment tabled by Mrs Niebler on stem cells, which seemed more reasonable to some of us, were rejected by less than 20 votes.
The Italian delegation from the Margherita party supported these amendments. With this explanation of vote, I intend to highlight the fact that the intense debate stirred up by an issue that, in reality, involves less than 1% of our resources should prompt Parliament and the Commission to adopt the precautionary principle, so as not to underestimate the impact of this matter on public opinion, to which we refer when we seek consensus for Europe.
– Mr President, I would like to state in the clearest possible terms that the members of the Austrian People’s Party support the clear stance adopted by the Federal Government on the Euratom issue, and that their voting is in keeping with the result of the public referendum in Austria. I regret the fact that Mrs Niebler’s proposal on the ethical issues was rejected. The Austrian People’s Party delegation declares itself clearly opposed to destructive embryo research.
– Mr President, in my opinion, the nuclear lobby is attempting to worm out further billions for nuclear energy projects by means of untenable promises of a clean, safe and environmentally-friendly energy solution and by withholding the true costs.
Nuclear research budgets are seven to eight times greater than the amount of money spent on renewable energies and renewable energy sources. If the actual costs – for example, those relating to the disposal of nuclear waste and the consequential costs of possible radioactive contamination – are included, it would become clear that nuclear energy is not only extremely dangerous but also unprofitable.
In my opinion, no new money should be allocated to nuclear energy. Instead, this money should be given to extend renewable energy sources and improve energy efficiency.
– Mr President, as a staunch opponent of nuclear technology and energy production from nuclear technology, it was natural for me to vote against the Buzek report at the end. I also wanted to vote against Amendment 24 but had the impression that the voting device was not working. I would therefore like to reiterate that I voted against Amendment 24.
I used my vote to endorse Amendments 354 and 352 as a means of opposing funding of research activities aimed at the cloning of human embryos. The proposal from the Committee diminished the safeguards in the original Commission proposal by allowing the funding of research on so-called supernumerary embryos, with no prohibition on funding activities which would be contrary to the Oviedo Convention (i.e. cloning for research and germ-line intervention). I also strongly hold that national standards and legislation must not be overridden or diluted by EU activities, including EU-funded research.
. The European Parliament’s decision at first reading is a disaster. Parliament has not succeeded in setting the EU Commission clear, ethical limits regarding research policy. The close nature of the vote result gives cause for hope, however, that this can be rectified in Council and at second reading.
It is a sign of inadequacy that Parliament has not used the opportunity to support ethically straightforward and very promising alternatives. It is unacceptable to lower human embryos to the level of raw material. There is the risk of the commercialisation of human life and the orchestration of women for the purpose of egg donation. Moreover, the funding of research into embryonic stem cells could undermine trust in the EU if values such as human dignity and human rights are so obviously subordinated to financial interests.
It would be outrageous to continue to expect German taxpayers to finance projects prohibited under German law. Already in the current Sixth Framework Programme, six projects are being funded, in contravention of promises made to the European Parliament, which do not comply with German legislation.
The Council is now on the ball in terms of correcting this precarious ethical situation. The Federal German Government must make it clear that it contradicts the principle of subsidiarity and that it is very problematic to cofinance research funding of this nature which is ethically highly emotive, and which is not in accord with Germany’s legal position.
I endorse the call set out in the Buzek report for the continuation of the INTAS programme and for its activities to be funded from the specific ‘Cooperation’, ‘People’ and ‘Capacities’ programmes. INTAS is the only pan-European, EU-funded programme dedicated to scientific cooperation with the NIS countries, including involving the scientific community in Ireland and Northern Ireland. It should be continued.
The Research and Training Networks should also be continued, particularly the flexible support they have given under FP5 and FP6 to a positive mix of both ‘early-stage researchers’ and ‘experienced researchers’. Early-stage researchers benefit greatly from the practical support and advice from more experienced researchers. Mobility of researchers also tends to be high when there is a mix of such researchers. This approach should also be continued.
. () The growth and competitiveness of the Union depend in great measure on its ability to develop research and innovation. In 2000 in Lisbon, the Heads of State or Government promised to promote a knowledge-based Europe and, from 2010, to set aside 3% of GNI for this.
Mr Buzek’s report – that I voted for on Thursday – emphasises the objectives and the challenges of the Seventh Framework Programme for RTD. Two chapters stand out in particular in my mind, concerning regional development: the Regions of Knowledge and the support for SMEs. It is necessary to reinforce the research potential of regions of the Union by encouraging regional research clusters that link universities, research centres, businesses and regional authorities. The report also recommends reinforcing the innovation capacity of SMEs by encouraging them to join networks and by facilitating their access to the Framework Programme.
In this way the report aims at making research a genuine tool for regional development, even if it is deplorable that the resources allocated to this great European ambition have been reduced by the slimming course that the financial perspectives have undergone.
. I voted in favour of the Buzek report on the Seventh Framework Programme of the European Community for Research, Technological Development and Demonstration Activities (2007 to 2013). I feel that investment in research and technological development is vital to the success of the Lisbon Strategy.
Investment in research into climate change and its impact on natural disasters and into energy sources other than fossil fuels must be stepped up.
I feel that research into embryonic stem cell research – a highly promising area of research that has yielded very encouraging results in terms of treating diseases such as Parkinson’s and Alzheimer’s – should be funded by this Framework Programme following rigorous, case-by-case assessment by the ethical committees.
. I voted for this report. The future of Europe depends on high tech, high skill, high value-added jobs. These will be generated by high levels of research and development spending close to the market. The money available is better but still inadequate, particularly in view of the bizarre wastage of the CAP, where Europe's cows live on more, with two dollars per day, than do 700 million Chinese.
I also welcome the passing of Committee Amendment 66, which will allow funding for stem cell research where it is approved by Member State law and subject to strict controls. We all know people whose lives could be transformed on the basis of stem cell research. I neither wish to deprive them of the political benefits nor drive the research from Europe to the Far East
. I believe that this document is one of the most important in this legislative period, as it addresses the fundamental issue of funding for research projects relating to technological development in a number of different areas of activity.
In the section on fisheries, I warmly welcome the amendments aimed at providing greater independence in the approach to the sector. Given the crisis facing the sector, these amendments are a positive step.
Only with more and better technology will it be possible to bring profitability and competitiveness to Europe’s fisheries sector.
I wish to lend my unequivocal backing to the establishment of a separate heading for fisheries, sustained exploitation of the oceans under the Seventh Framework Programme, and all of the other measures contained in the report.
() For obvious ethical reasons, human cloning must be completely banned. We cannot allow any remaining doubts on this matter. Unfortunately, the Seventh Framework Programme and certain amendments proposed to us today do foster doubt, by only excluding cloning for reproductive purposes from Community funding, and not excluding cloning for therapeutic purposes. This semi-legitimation is dangerous. It is based on the idea that a human being, if not yet developed, may be considered as a simple material, and this is unacceptable.
What is more, this Programme also provides for the possibility of funding research on embryonic stem cells. I know, although I do not approve of it, that certain Member States of the European Union authorise this. It is inappropriate, in the context of a vote on research funding, to make pronouncements on the legislation of Member States. However, countries that forbid these practices should not be forced to finance them using Community funds, and this type of research should, therefore, not benefit from the resources of the Seventh Framework Programme for RTD.
This is why we have voted against these provisions, reserving our approval for other research programmes mentioned in the report.
When we adopt positions on various issues, we must always reflect on whether such matters really should be decided on at EU level, rather than do as we have done in this case and ponder how the EU is to carry through the research that a particular establishment wants to see take place.
No more money is made available for research just because the Member States send such money via EU authorities. What there is, however, is more bureaucracy and increased costs. Institutional competition between countries with a view to discovering sound solutions leads to quicker progress than does central control at higher levels.
The question that should instead have been posed is that of what the EU can do for research in Europe that the Member States themselves cannot successfully do. In theory, EU involvement may be limited to areas such as research networks, freedom of movement for researchers within the EU and large-scale research in areas such as energy derived from fusion. Those are the kinds of area to which the EU’s research policy should be limited in accordance with the principle of subsidiarity.
Thus, we cannot support stem cell research at Community level since it may mean Member States being forced to help fund research that conflicts with national laws in this area. We would, however, point out that we are keen supporters of the laws and rules that apply in Sweden to this type of research.
Because there has manifestly been no thinking in terms of subsidiarity, the June List has voted against the report as a whole.
. There is a contradiction in Parliament’s position on the Seventh Framework Programme for 2007-2013 in terms of some of the rhetoric surrounding it and of its level of funding. Although the EU purports to be a society geared towards ‘knowledge, research and technology’ there has in fact been a reduction of some EUR 21 million in EU budgetary funding for implementing these objectives in relation to the Commission’s original proposal.
I also wish to point out that, in the context of the priorities of this Seventh Framework Programme, attempts have been made to view research as yet another ‘product’ to be put on the market, a highly profitable one at that. In other words, in the context of this Seventh Framework Programme we are facing an attempt to commercialise research, to the detriment of public research.
Although there are positive points raised in the proposal before us today, we feel the priorities of such an important instrument should also include public research in the social, environmental, education and health areas. We are therefore very disappointed with the rejection of a number of proposals aimed at safety at work and the prevention of work-related diseases, and the use of ICTs for sustainable development and social and economic inclusion.
Hence our vote against.
I totally oppose research on human embryos. I voted for the Gargani/Záborská amendments. These amendments were defeated. Because I believed it served the greater good, I then voted for Mrs Niebler’s amendments as recommended by Mr Gargani (and leading Christian organisations). I did so in the belief that this would have restricted research to stem cells extracted from the human embryo (i.e. the embryo has already been destroyed) prior to 31.12.2003 and that new human embryos could not be created and then destroyed for research purposes.
I did so in particular because the other two sets of amendments (Committee and Purvis) would be next to be voted on and seemed likely at that stage to be carried. This is the most unacceptable position for me. As both the Gargani and Niebler amendments were defeated, the next amendment (Committee) was passed as I feared. I voted against this. I am not at ease with voting for Niebler but it is a better ethical position than creating new embryos for destruction. Killing someone to take their liver for research is murder. Taking the liver of someone already dead for research is different but still raises huge moral/ethical questions.
. In the EU’s Seventh Research Framework Programme, security and defence research is established as a separate budget item for the first time. Starting from 2007, the EU will undertake massive investment in these problematic research areas. Parts of the research budget allocation will still be coordinated with the European Defence Agency (EDA). Defence companies such as EADS and BAE Systems will be able to have a decisive say in how funds are used.
On the one hand, defence research is designed to establish weapons technology as the leading technology within the Lisbon Strategy. On the other, by means of the massive investment in defence research, a further milestone is achieved in the establishment of the EU rapid reaction corps and EU battle groups.
Moreover, space research has taken on a military bias. Hence, GMES (Global Monitoring for Environment and Security), which was openly established with a view to enabling the European Union to observe its strategic role, is to be funded.
History teaches us that rising defence expenditure and, hence, increased funding for defence research, too, is always a sign of further wars and conflicts. Contrary to all assurances of surgically precise weaponry, the number of war victims and, above all, the proportion of civilian victims of war, have always risen the more technically advanced the weaponry.
. The Community’s research and development framework programme is of pressing importance as it is one of the programmes with the highest EU funding.
Divided into four specific programmes – Cooperation, People, Ideas and Capacities – this framework programme will serve to boost European competitiveness and innovation.
Of these specific programmes, I should like to highlight the 'Capacities’ component, which will enjoy the highest budget and which plans to involve industry in the research and development of new products and in promoting cooperation with research centres and universities.
The report also attaches due importance to SMEs, whose involvement is facilitated in this new framework programme by the support role given to technology platforms.
Lastly, the importance of this programme in the context of regional development comes to the fore, insofar as it provides for involvement with the Structural Funds and refers to the need to take account of the ‘Convergence’ objective regions, which covers almost all of Portuguese territory, when awarding funding. It also provides for local and regional authorities to be involved in the decision-making process as regards the granting of funding for building new infrastructure.
. I voted for Amendments 352, 353, 354, 355, 356, 357 by Gargani, Záborská et al because they disallow EU funding for human embryonic stem cell research, leaving it up to the Member States to fund from their national budget if they so decide. These amendments acknowledge the exploitative and ethically controversial nature of embryonic procurement and research and recognise that in order to fully respect the subsidiarity principle, EU funds should not be distributed to research that is illegal in various Member States. Nevertheless, these amendments encourage research on other promising and non-controversial stem cell research such as adult and cord blood. These amendments have already been approved by the JURI and FEMM Committees.
When the Gargani amendments failed to pass, I voted in favour of Amendments 319 and 358 by Niebler et al as a damage-control exercise. These amendments allow EU funding for unethical use of existing embryonic stem cell lines created before 31 December 2003. This is a compromise amendment. It is an attempt at damage control because it removes the incentive to create new embryos for research and would hinder any progression to cloning.
. I am pleased to have voted in favour of including stem cell research, among other things, in this report. Scientific research can mean real progress against chronic conditions unreachable by traditional scientific approaches.
Anyone who has lived with relatives who suffer from debilitating and chronic conditions hopes for progress in treatment. I know from my own personal experience with family members that this vote today can alter the lives of hundreds of thousands of people across the EU.
There is, on an alternative issue, a growing need to link some businesses with the research programmes. Too little effort is still being made to accommodate such businesses – more must be done.
() Aside from the disappointment caused by the decrease in resources, the vote on this report is essential and is a beacon of hope for the world of research, and also for those sufferers who long for progress to be made in such research.
I would like to denounce the obscurantism of certain conservatives who reject embryo research, despite the fact that it is a source of so much hope. In fact, cutting-edge research in this precise sector has already led to great progress in our knowledge of diseases such as diabetes, Parkinson’s disease and Alzheimer’s disease. Happily, Amendments 352, 354, 319, 356, 357 and 358 by Mr Gargani, Mrs Niebler and Mrs Záborská have been rejected. However, it is very clear that research on embryonic stem cells must take place under very strict ethical conditions.
Finally, I would like to particularly salute – apart from the rapporteur, Mr Buzek – my colleague and head of the Belgian Socialist delegation, Mr Busquin, who, maintaining the dynamism of his impressive work as European Commissioner for Research, continues to work tirelessly to promote research in the heart of our parliamentary district.
. – I voted in favour of this new FPRD because we are substantially improving the Commission’s proposal and adopting a more ambitious stance than the Council.
With a budget to match our ambition – over EUR 50 billion, in other words three times what it was before – we are providing sufficient resources for our researchers to remain in Europe and to attract researchers from third countries.
With the Seventh Framework Programme, and its four specific programmes, it will be possible to structure the European research area around ten main themes. I also supported the creation of a specific security heading, since this is an issue that remains a priority for our citizens. I also welcome the fact that my amendments under the health heading were mostly adopted.
This programme also includes a number of new features, such as joint technology initiatives, which will make it possible to associate businesses, especially the smallest businesses, with research centres in a particular sector. Our ambition is therefore also to relaunch innovation in Europe and thereby to support our businesses and our jobs.
. – I respect the national legislation of my country, Slovakia, the will of my constituents and my own personal conscience. This is why I did not support the legislative resolution.
Respect for human life and for the integrity of women is sacrosanct. It is irresponsible to provide Research Framework Programme funding for projects that exploit women’s ova or that destroy the human embryo.
The Framework Programme funds research that is banned in several Member States, including Slovakia, with Slovak taxpayers’ money. Is it not a lie to pretend that the EU, and in particular the Commission, respects the diversity and sovereignty of the Member States when it is prepared to fund illegal projects?
Whilst the Community budget is short of meeting our daily needs, why throw taxpayers’ money down the drain on research that will never have any tangible benefit?
This is why the Committee on Legal Affairs, and the Committee on Women's Rights and Gender Equality, of which I am a Member, have called for an end to the funding or cofinancing of research that is illegal in some Member States or that involves destroying human embryos, human cloning, the exploitation of women to obtain their ova, the manipulation of germ lines for the purpose of eugenics and the creation of hybrid cells such as chimeras.
British Conservatives support the principle of a common approach to civil aviation security across the EU. However, we could not support any extension of Commission competence, which could frustrate the overwhelming case for Member States to determine when there is a need for heightened security measures in their own territories. Neither could we support the extension of the scope of this regulation to in-flight security, nor the extension on competence of the European Aviation Safety Agency, at least until it has proven its ability to operate its current safety functions in a competent and efficient manner.
For these reasons, Conservatives abstained on the final vote.
I voted in favour of those amendments that were designed to protect the interests of my constituents in Gibraltar. It is outrageous that common rules in the field of civil aviation security do not automatically apply to Gibraltar because of the ongoing refusal by Spain to recognise Gibraltar as a full part of the European Union. This continued harassment only entrenches, understandably, hard-line views in Gibraltar. I would recommend that any long-term solution is more likely to follow from carrots and not sticks.
.  I would like to use my explanation of vote to justify my abstention during the vote on Amendments 90 and 91. It should not be the case that the application of rules in the field of civil aviation security is adopted in the first instance for all airports located in Member State sovereign territories while Gibraltar airport is exempted from this regulation in a rider. How can we talk about a Union when generally applicable laws suddenly no longer apply to certain territories?
Both Spain and the United Kingdom belong to the European Union. I would like to say that squabbles of this nature should not be dealt with on the back of the European Union nor, in particular, at the expense of civil aviation security, which this report deals with, and which should apply its measures and rules to prevent acts of unlawful interference in relation to civil aviation to all EU airports so as to safeguard the welfare of all passengers.
I very much welcome the proposal on the table today for common rules in the field of civil aviation. I think it is timely after the security experience gained in the aftermath of September 11th that basic principles can be legally set in stone as to what has to be done in order to protect civil aviation against acts of unlawful interference.
All Member States need to be singing from the same hymn sheet regarding common rules on security checks, searches, surveillance, prohibited items and security patrols, to name just a few.
I support the innovative approach taken by the Commission in proposing rules that will cover security measures during flights. However, I am less supportive of amendments put forward to this proposal which call for the compulsory use of armed in-flight security officers or ‘sky marshals’. I believe it is important that Member States are not legally bound to deploy or accept armed in-flight security officers on domestic or foreign aircraft.
– This morning, Parliament voted for the Costa report on common rules in the field of civil aviation security. As the holiday season approaches, when millions of passengers get ready to board planes for their dream destinations – some 16 million per year from Brussels National Airport – I feel it is opportune to highlight certain crucial security rules on board aircraft. Whilst some people may grumble about having to observe stringent controls, I would say that this is the price that must be paid. The general flow may suffer, but ultimately this will be to everyone's benefit in security terms.
This report is a series of revisions of a 2002 law that was adopted in the aftermath of the attacks of 11 September 2001. All rhetoric about security should focus on the basic standards governing controls, surveillance, prohibited articles and security agents on board aircraft. There is one sole objective, namely greater consistency in the policies aimed at ‘one-stop security’ throughout the EU.
– Slovenia fulfils the Maastricht criteria, which Mr Prodi himself recently described as stupid. As such, the country may adopt the single currency, having applied to do so. It will in fact be the only country in the euro zone to fulfil these famous criteria.
Our abstention on this issue is not a rejection of Slovenia’s application. We will not be voting against Slovenia’s application if that is what the country, and more importantly its people, actually want. We cannot, however, accept the entry of a new country into the least dynamic economic area in the world, which is saddled with a monetary policy that is destroying our already weak growth and with an exchange-rate policy that is harmful by its absence.
Adopting the euro is not a good idea. As Frenchmen we know this. France has done so and is paying a high price.
We have chosen to abstain in the final vote on this report. It is up to the Slovenians to decide, preferably through a referendum, whether they want their country to participate in EMU.
We do not believe that Sweden should participate in it. Nor do we recommend other countries to do so. However, it is, as I say, up to the people of each country to decide on the issue.
Mr President, with regard to the pattern of my voting on the resolutions on Tunisia, I should like to state that I voted through loyalty to my party. However, I believe we should not have two sets of weights and measures, in the sense that when voting on a number of resolutions over a short period of time that are directed against a particular country, perhaps one should either tone down the rate of resolutions and condemnation or use the same weights and balances as for other countries.
Regarding this motion for a resolution, our PPE-DE Group abstained, because it believes that the resolution was unnecessary, and that it does not treat Tunisia fairly.
I would like to remind you that this is the fourth time in the space of a few months that we are singling out Tunisia, whilst there are several other countries where the situation is much worse and about which we have said nothing. We thus abstained because whereas we agree that Tunisia still has a lot to do in order to improve its human rights record, we feel that the message we should be sending to this country needs to be constructive, and not in the form of a 'witch hunt'.
Of equal significance is the fact that whilst the resolution was passed, we had a majority in the room which either abstained or voted against. Thus, the effect of this resolution is certainly doubtful.
We support the joint motion for a resolution from the centre-left groups, in spite of the fact that it really is the Council of Europe and the European Court of Human Rights in Strasbourg that should monitor, both politically and legally, whether all the European states without exception comply with the UN Declaration on Human Rights. The Council of Europe and the European Court of Human Rights are the institutions that should be involved in these cases, especially, for example, with a view to ensuring that it is possible for Gay Pride’s democratic freedom to be upheld in Russia.
It is difficult to draw up a complete list of violent incidents of various kinds that have taken place in different parts of Europe and that have been motivated by racism or homophobia. There are, however, powerful reasons for taking this opportunity to condemn all known statements, as well as expressions of violence, that are to be explained in terms of underlying racism or homophobia.
. We strongly believe that environmental policy could present a significant economic opportunity for large-scale direct and indirect job creation, provided that innovation and industrial policies focus on promoting sustainable development. Accordingly, there needs to be a macroeconomic framework that supports each country’s sustainable development, strengthening employment, social cohesion and the environment.
The ongoing neoliberal policies, however, run counter to these objectives. The ‘Lisbon Strategy’ and the EU’s monetary and fiscal policies have had a detrimental impact on economic growth, employment and the environment.
We wish to draw attention to the fact that the EU still has high levels of unemployment, poverty, social exclusion and income inequality. We therefore believe that the fight against income inequality and the promotion of genuine convergence should feature among the priorities of the economic and social agenda.
British Conservatives support the objectives behind the Sustainable Development Strategy but believe that this resolution is unduly negative as to the progress that is being made.
The European Parliament must recognise that sustainable economic growth is a prerequisite and a catalyst for sustainable development, rather than being a threat or alternative to it.
We welcome the focus that is being placed on meeting our international obligations but believe that the time has come to focus on enforcing and monitoring existing targets and regulation, rather than creating a never-ending stream of legislation that is enforced – at best – inconsistently.
Failure to meet the environmental targets that we have already agreed to would fundamentally undermine Europe’s credibility in the area of sustainable development.
. I welcome today's very positive vote and hope that its contents will not be forgotten when we come to look at our policies on growth in the future: the emphasis on quality and the decoupling of growth from resource use are very important points. I also welcome the willingness of the Austrian Presidency to listen to the points made in our deliberations in preparing this resolution.
They have made an historic step in their proposal to Council in taking up the need to develop a better training strategy, albeit only in certain sectors at present, to equip the construction sector, architects, etc. with the necessary skills to work in an environmentally positive way. This is something I have been urging the Commission to take on board for some time and I hope for a positive response.
We cannot meet our climate change targets if we do not have a workforce with the necessary skills to deliver. I also welcome the recognition that social cohesion is a necessary part of sustainable development: the poorest people often live and work in the worst environmental circumstances, whether in the EU or Africa. Our policies must deliver for everyone.
. – As well as being an ecological necessity, environmental protection is also an economic necessity. Great civilisations such as the Maya in Central America disappeared because they destroyed their natural resources.
In the 20th century, the most destructive system was communism, which not only killed tens of millions of human beings, but also laid waste to the environment. Examples of this include nuclear power stations on the basis of the Chernobyl model and the drying up of the Aral Sea. At the moment, the country that is polluting the world most is communist China.
In Europe, there are two prevailing ideologies in Brussels that are threatening the development of our countries. One is the doctrine of free trade, which is destroying our industrial fabric and which led to the Lisbon Strategy in 2000, and the other is Malthusianism, which has led on the one hand to the destruction of our vines and to our most fertile land being left fallow, and on the other to our demographic decline.
The replacement of missing children with calls for immigration and the relocation of our factories do not represent a solution. The real prerequisites for the genuinely sustainable development of our nations are the reinstatement of our borders and a major policy on the family.
Mr President, I voted against the motion for a resolution because I felt that the attempt made to compare racism with homophobia was unacceptable.
There is no need to point out the horrors of racial discrimination, which is thought through long before it is actually carried out. It is right to condemn every act of mockery and violence towards people of different sexual orientations, but we certainly cannot regard the institutions’ and the Churches’ outlook as inhuman when they defend the family as a structure of great importance for the common good insofar as it is based on the distinction between the sexes and on the coming together of a man and a woman, that is to say, on heterosexuality.
This defence is laid down precisely by the human rights doctrine. Let us not forget Article 16 of the Universal Declaration on Human Rights – a document whose secular nature is by no means in doubt – which proclaims the nuclear family as the essence of society and the State, a unit which, as such, must be acknowledged and protected.
We must therefore not only stamp out racism and homophobia, but also reject a comparison of the two which, on closer inspection, constitutes an attempt to overturn a crucial aspect of human rights.
Mr President, since I already explained in yesterday’s debate why this motion for a resolution strikes me as silly and undemocratic, I need not labour this point any further, and I already concur in advance with all the bad things Mr Claeys is about to say on this subject. All I would like to add today is that there is also another, sizeable category of very real victims of very real racism which nobody seems to be bothered about and in respect of whom this institution never lays down any resolutions.
That is the category of very many native people who are no longer able to feel at home in their own street or their own town, and who become the victims of racist, anti-indigenous violence. Those are the older people and women who dare not go out after dark and who are terrorised on public transport. These people, however, are ignored by the politically correct, left-wing, fashionable opinion mafia, who – it is sad to say – monopolise the debates far too often in these institutions too.
Mr President, I voted in favour of the joint resolution by the other political groups. Unfortunately, the PPE-DE Group did not sign the joint resolution as a group. However, as individuals, many colleagues voted in favour of it.
I think that fighting discrimination in all forms is a very important part of the work of an MEP. Even though the joint resolution had some ambiguities and was not 100% perfect, I can support it, based on the fact that it was reasonably balanced for this House.
Mr President, I merely wish to say that I share Mrs Kauppi’s position exactly.
As far as I was concerned, this was a motion for a resolution against racism, xenophobia, anti-Semitism and homophobia. I voted in favour because I feel it is an extremely important motion for a resolution. Last time, we had a joint motion for a resolution against homophobia on which all of the groups were in agreement. Unfortunately, I feel that the groundwork has not been properly prepared this time. Perhaps next time we will be able to achieve unanimity against homophobia in this Chamber.
Mr President, I too voted against the motion for a resolution in this instance. Allow me to say a few words on it. Although xenophobia and discrimination are shameful things, I consider this to be a rather modish motion, of the kind that passes through our Chamber relatively often in various forms. I voted against it also because I do not think that in such a document there should be direct references to individual Member States and their governments or that they should be exhorted to follow different approaches, since everything rests in the hands of the voters who elected these governments. We should not be handing out marks to them.
Paragraph 2 is clearly a list of very shameful acts, but I do not think that they represent a dominant current of opinion in Europe, and this was another reason why I voted against the motion. In paragraphs 4 and 5 I feel it is not appropriate, I repeat again, for the European Parliament to be involving itself, to my mind somewhat improperly, in the internal affairs of sovereign states such as Poland or Russia. In paragraph 11 there is again an explicit reference to Poland, and for this reason too I opposed the motion.
Mr President, I have voted against the motion for a resolution on racist and homophobic violence because I find it unacceptable that a goal that is legitimate in itself should be contaminated by party-political considerations. There is, for example, recital E, where political parties are criticised for raising the failure of the multicultural model as an issue and for espousing the protection of national identities in Europe.
Paragraph 11 is inspired by the inability of the Left to accept that right-wing parties win democratic elections and form governments. Paragraph 12, on the other hand, wants to generalise the typically Belgian system whereby parties are robbed of their funding when they denounce failing immigration policy. That is a threat to the right to the free expression of opinion, as is, in fact, recital K that aims to introduce censorship on the Internet.
Nearly all the groups who tabled this motion for a resolution back Turkey’s accession to the European Union. They might want to take a look at what the situation is like over there when it comes to discrimination against minorities and homophobia.
– Mr President, I too would like to take this opportunity to explain why I voted against this motion for a resolution against racist and homophobic violence. No sensible human being believes in racist or homophobic violence and everyone will condemn it wherever it actually exists. However, it seems to me that in this motion for a resolution, individuals who stand up for their own culture and national identity are all too quickly and easily suspected of racism. It also appears to me that individuals who stand up for the traditionally Christian, European image of the family are all too quickly suspected of possibly even welcoming homophobic violence. In my opinion, it is absolutely inadmissible when this is also then to be pinned onto individual EU Member States.
Racist violence, alas, is now prevalent throughout Europe and must be vigorously addressed. I regret though that the resolution on this important subject was misused as a vehicle to attack internal government composition in Member States, which is the product of the democratic process and, frankly, beyond the remit of the European Parliament. Such drove me to vote against the resolution. In terms of the standards and ethics expected of democratic parties I very much regret that in Northern Ireland the Ulster Unionist Party has seen fit to invite into its Stormont Assembly Party the political representative of the UVF, an illegal organisation which has been mired in racist, sectarian and other violence. Such shameful association not only diminishes those who so taint themselves but undermines what should be a united stand by all democratic parties against criminality, whether of the racist or any other variety.
In considering the issues raised in this report, it is necessary to make clear that whilst we are opposed to intolerance, we think that the criticism of the new Polish Government is counterproductive and that it is up to the Poles to democratically resolve these issues.
. I did not vote in favour of the motion for a resolution against racism and homophobia, even though I warmly welcome the thrust of its content and I consider it politically timely.
My objections – I abstained – revolve solely around the reference to a ‘case’ in Portugal, which is purportedly indicative of a serious culture of homophobia in Portugal.
The Gisberta case, which took place in Oporto, was simply an act of juvenile delinquency, and was judged that way by Portuguese society. It was also properly dealt with by the legal authorities.
There is therefore no reason whatsoever to include this case in such an important motion for a resolution, on an issue of such importance.
As National Treasurer of the Anti-Nazi League in Britain and a member of the steering committee of Unite Against Fascism, I had the privilege of speaking at the recent 'Love Music, Hate Racism' event in Trafalgar Square to urge opposition to England's home-grown fascist party, the BNP, in the local elections.
In my speech I warned again that there was a rising tide of racism in Europe. All too soon I have been proved right. We have racist and fascist parties in France and Italy, Belgium and Denmark that have been with us for some time. What is most worrying is the sudden regrowth of racism, homophobia and anti-Semitism in Poland, aided and abetted by fellow-travelling colleagues in the current Polish Government and European Parliament. All those opposed to racism in Europe must unite together against this new wave of hatred and intolerance.
. – The EU is founded on a community based on the indivisible and universal values of human dignity, freedom, equality and solidarity. By coming together, the 25 Member States decided to uphold and to promote these values.
The numerous racist, xenophobic, anti-Semitic and homophobic attacks that have taken place in recent times in Europe are therefore unacceptable and intolerable. It is crucial to condemn them publicly.
This is why I drew up a resolution on behalf of my political group. In it, I have invited the EU institutions, the Member States and all the democratic political parties in Europe to condemn all acts of intolerance and incitement to hatred.
We must remain vigilant, but must not lump everything together by listing examples of individual attacks perpetrated in Member States fighting against racism and homophobia with extreme positions openly adopted by some governments. What is more, the list of tragic examples contained in the joint resolution tabled by the Group of the Greens/European Free Alliance, the Group of the Alliance of Liberals and Democrats for Europe, the Socialist Group in the European Parliament and the Confederal Group of the European United Left/Nordic Green Left is not an exhaustive one.
Let me make one thing clear: the fight against all forms of racism is not a matter of right or left. I therefore voted for the motion for a resolution tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats and for the joint motion for a resolution tabled by the other groups.
. Homophobia and racism have no place in Europe. Article 13 of the Treaty establishing the European Community prohibits any discrimination based on sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation.
Particularly following the scandalous and distressing events in Moscow which took place on the fringes of the Gay Pride rally in May 2006, it is imperative that we send a strong signal regarding tolerance in Europe. Last Saturday in Warsaw at the equality parade, I demonstrated against the increasing homophobic tendencies that are particularly prevalent in Poland, which is an EU Member State. The right of European citizens to sexual self-determination is a human right which is defended by us social democrats here in Parliament, whether in Warsaw, Riga or Frankfurt. I therefore voted for the motion for a resolution.
. – It was a mistake to mix racism and homophobia in the same text.
There are paragraphs in this motion for a resolution that I cannot support, such as the one carrying accusations of police violence, and I reiterate my total opposition to homosexual adoption.
It would be impossible to object to a text that vehemently condemns known acts of racism in Europe.
Let us not forget our values, let us not forget why we made Europe. I am especially concerned at the increase in xenophobia that we have seen recently.
I voted in favour of the resolution. Within the European Union, blatant racism is still widespread, and no group suffers more than the Roma. There have been many reported cases of verbal, emotional and physical attacks on the Roma, including several committed by police forces. Although this resolution fails to make sufficient mention of the Roma issue in particular, it is essential that Parliament work to conquer racism in all areas of Europe.
I and my British Conservative colleagues abhor any actions by individuals, governments or political parties to incite racism, anti-Semitism and homophobia. Any person or organisation perpetrating or inciting such discrimination should be subject to the full force of the law. We believe in liberty and the rights of individuals to live their lives free from fear of persecution and prejudice.
However, we were unable to support the joint motion for a resolution because it undermines the cause of tolerance by arbitrarily listing specific incidents and specific events and organisations. The motivation for the motion appears to be unnecessarily confrontational, rather than a genuine attempt to promote the cause of tolerance and non-discrimination. Consequently, we have abstained on the final vote.
We in the Group of the European People’s Party (Christian Democrats) and European Democrats condemn racially motivated attacks, assaults and discrimination in every shape and form and firmly repudiate racist tendencies; that was stated in the motion for a resolution on homophobia that was adopted in January, and we have also spelled it out in our latest draft motion for a resolution. We call on the EU institution, the Member States and all political parties in the EU to do likewise.
The joint motion for a resolution tabled by the Socialist Group in the European Parliament, the Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe is not a document we can endorse, on the grounds that it arbitrarily pillories individual Member States and puts a motion for a resolution – a parliamentary instrument – in the service of false statements and insinuations.
To name but two of these:
Paragraph 2 includes reference to: “the brutal assault on a German citizen of Ethiopian origin ... in particular because of its racial motive.” The German Attorney-General, whose remit includes major crimes jeopardising the peace within Germany, sent this case back to the relevant court on the grounds that it was not primarily racially motivated.
The draft motion for a resolution contains generalised presuppositions concerning the Member States’ police forces: ... “Member States should consider whether their police forces and judicial systems suffer from ‘institutional racism’....” These people put their lives and limbs at risk, day in and day out, for the safety of all of us, and I refuse to lump them all together in this way and denounce them as racists.
In considering the issues raised in this report it is necessary to make clear that whilst I am opposed to intolerance I do think that the criticism of the new Polish Government is counterproductive and that it is up to the Poles to democratically resolve these issues. In addition it must be understood that Poland is a profoundly Catholic country and the people as a result will reflect their Catholic beliefs in exactly the same manner as Muslims reflect the Islamic view on homosexuality. It is rare that Parliament, if indeed ever, criticises Muslims for holding such views and it only reflects double standards if Catholics are to be treated differently.
I welcome this resolution and was proud to vote for it. Yesterday's debate clearly illustrated how far we have still to go in establishing equality of respect within the EU. Many people have expressed their concern at the homophobic feelings voiced in Parliament’s Chamber. Fortunately, the vast majority of this House rejected these statements and has given a strong voice to criticism of at least two Member States and to racist acts in others. This is a welcome step. Politicians have a crucial role in establishing a climate that rejects violence and hate speech: it is part of establishing an inclusive society. As we are confronting politicians who promote prejudice, we must also do the same when this is done by the media and our institutions. We must face up to the human rights abuses in the EU. This positive vote today is part of that process.
. The Austrian People’s Party delegation, like the Group of the European People’s Party (Christian Democrats) and European Democrats, has, in all the resolutions on the subject both this year and in former years, taken a stand against racially motivated violence and xenophobia, as also against discrimination against homosexuals, and in favour of the highest standards in human rights and the outlawing of discrimination. It, too, therefore, has endorsed the motion for a resolution tabled by Mr Gaubert on behalf of the PPE-DE Group.
The ÖVP delegation has also, however, voted against the GUE/NGL, ALDE, Verts/ALE and PSE’s joint motion for a resolution on the grounds that these political groupings made no attempt to join with the PPE-DE group in fashioning a common text; another consideration is that there has been an inflation in this sort of motion for a resolution, and that this example of the genre is a purely political document characterized by many mistakes and generalizations, doing no more than using the themes of racism and intolerance as a pretext for sending out ideological messages.
– All forms of human violence must be condemned. The inalienable right to life, freedom and security and respect for people’s dignity apply to every human being. National laws underpin these rights.
To mix discourse on homosexual people and on racism discredits the promotion of human rights. Punishing all violations of these rights is the responsibility of each Member State and falls within the scope of the Council of Europe’s European Convention on Human Rights, which all Member States have signed. As such they are responsible to the European Court of Human Rights in Strasbourg.
Is it the case that a new form of totalitarianism, which runs counter to democratically elected governments, is in the process of emerging? Extremism is on the rise on both left and right, as the established parties merge with one another and accordingly lack the credibility and the political vision that is acceptable to families in the Member States. To reject the kind of manipulation and disinformation that is being peddled in this resolution is to fight against the emergence of extremism and violence, and to refuse to fan the flames of hate against the sections of society to which this resolution relates.
This is why my group decided not to support the motion for a resolution.
. We are in favour of technological and digital solutions that will help to improve train signalling and protection, with a view to enhancing safety and eliminating traffic congestion on the rail network.
Safety is particularly important in light of the substantial increase in the speed and capacity of railway lines.
We have our doubts, however, as to whether the proposed system, ERTMS, is actually better than existing national systems. What it does deliver is greater cross-border interoperability, although it should be remembered that this proposal also forms part of the strategy of liberalising rail transport and of the internal market concept.
The key question is how the additional costs of the new system for the rail companies will be funded. Who will bear these costs and how will the burden be spread among the Member States at a time of restricted Community budget?
The same thing has happened with the trans-European networks and the European programmes for transport policy, which have seen their funding reduced in the forthcoming financial framework.
We also have our doubts about the condition that the Structural Funds for transport must be used solely for implementing this system.
Hence our abstention.
. Traditional inshore fishing plays a key role in the local economy of a number of fishing communities.
The lack of a regulatory framework applicable to the inshore sector has affected not only this sector but also the whole industry that revolves around it.
At a time when the fleets need modernisation and the workforce related to the sector needs a boost, solutions must be found to reverse this trend.
I feel that the adoption of this report is a step in the right direction in protecting the interests of fishing communities, not least in Portugal and the Azores.
For these reasons, I voted in favour of the report.
. We regret the fact that, even though they had the backing of 200 Members, some of the proposals that we tabled were rejected, which were as follows:
- to set up a Community programme for traditional, small-scale inshore fishing;
- to establish emergency transitional compensation to offset the effects of the increase in the price of fuel.
Other proposals, however, were adopted and included in the original report, as confirmed today. Of these I should like to highlight:
- to recognise the specific nature of inshore and traditional fishing in the CFP, and to determine how far the existing instruments are suitable for responding to the sector's needs;
- the new EFP must continue the financing of fleet renewal measures for inshore
fisheries;
- to set up education and training programmes aimed at encouraging young people to enter the sector;
- the funding of projects and activities by representative organisations in the sector and local authorities;
- to encourage fishermen to take part in the trading process and to promote a review of the COM in fisheries products so as to ensure fairer initial sales prices and to promote a better distribution of added value.
- to ensure the participation of inshore fishermen and their representative organisations in the decision-making process of the common fisheries policy, the protection of the marine environment and the recovery of fish stocks, promoting the application of the co-management principle and decentralisation of the CFP.
– The report on inshore fishing is an excellent one, as it succeeds in identifying the problems facing fishermen involved in this kind of fishing and puts forward realistic and effective solutions.
If we do not want fishing to disappear as so many other economic sectors have done before it, it is high time for us to take certain measures, such as strengthening the fisheries sector by setting up an inter-branch organisation to promote and develop fishery products from landing to direct sale, including a special heading for 'inshore fishing' in the future European Fisheries Fund, and increasing checks and sanctions in order to avoid unfair competition from third-country vessels that have lower costs and do not comply with the same safety standards.
Paradoxically, consumption of fish is on the increase throughout the European Union, so now is not the time to drop our guard, particularly in view of the fact that inshore fishing is a very environmentally friendly job that consumes very little energy and supplies an important product.
It must be aided and supported as a matter of priority, so as to restore its economic balance and protect maritime jobs.
The EU is at present giving too much money to large fishing operators and vessels. This should be redistributed for the benefit of small-scale fisheries. I am therefore voting in favour of Amendments 7 and 9. This investment in small-scale fisheries should be made within the existing budget framework. Under no circumstances do I want proposed measures to lead to an increase in the budget.
The next item is the joint debate on:
- the oral question to the Commission (O-0060/2006 – B6-0308/2006) by Vincenzo Lavarra, Roberta Angelilli, Katerina Batzeli, Jean Marie Beaupuy, Giovanni Berlinguer, Giusto Catania, Thierry Cornillet, Giuseppe Castiglione, Donata Gottardi, Umberto Guidoni, Giovanni Claudio Fava, Janelly Fourtou, Lilli Gruber, Claire Gibault, Nathalie Griesbeck, Anne Laperrouze, Pia Elda Locatelli, Andrea Losco, Mario Mauro, Sebastiano (Nello) Musumeci, Francesco Musotto, Philippe Morillon, Pasqualina Napoletano, Pier Antonio Panzeri, Giovanni Pittella, Umberto Pirilli, Lapo Pistelli, Vittorio Prodi, Guido Sacconi, Matteo Salvini, Francesco Enrico Speroni, Luciana Sbarbati, Gianluca Susta, Marc Tarabella, Riccardo Ventre, Donato Tommaso Veraldi, Marcello Vernola, Armando Veneto, Marta Vincenzi, Sepp Kusstatscher, Mauro Zani and Nicola Zingaretti, on the use of wood chippings to age wine, and
- the oral question to the Commission (O-0062/2006 – B6-0309/2006) by Giuseppe Castiglione, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, on the use of wood chips as oenological practice for European wines.
. – Mr President, Commissioners, ladies and gentlemen, an agreement has been reached in a meeting of the Wine Management Committee to amend Regulations (EC) No 1622/2000, No 884/2001 and No 753/2002, with the aim of authorising the use of wood shavings to age wine.
I wanted to table an oral question, with the support of more than 40 fellow Members, whom I should to thank, on the admissibility of this oenological practice, because I believe that Parliament must be able to express its opinion on an issue that is only outwardly technical but which actually raises some important issues relating to the quality and future of European wine.
There was an attempt to justify this proposal by the need for us to fall in line with those non-European countries that already authorise this practice. I wonder, instead, whether the specific nature of European wine and its strength on the world market do not indeed lie in high quality and respect for traditional practices. Has the Commission assessed the impacts of this proposal on high-quality wines? What measures does it plan to adopt in order to ban this practice, at least for high-quality wines? As regards labelling, does the Commission regard the failure to mention this practice on labels as being compatible with our guidelines on transparency? Finally, what would happen during WTO negotiations if, instead of trying to raise standards relating to oenological practices, we lowered them?
I should be grateful to the Commission if it would kindly shed some light on these points, not least in view of the next WTO reform of the wine sector.
. – Mr President, Commissioner, ladies and gentlemen, this is an historic moment for our European wine sector. The opening up of the world's agricultural markets and ever increasing international competition have called into question our wine production and marketing systems and have forced our producers to become more flexible.
The use of ‘modern’ oenological practices in many third countries and the less rigorous application of the 'wholly obtained' rule worldwide are excluding our products from our very own market, a market that, on its own, represents two-thirds of global trade in wine. If it is therefore truly essential to review the stringency of our rules and if this global challenge really requires us to be more flexible, then it becomes crucial to set limits and conditions for using these new oenological practices. It becomes crucial to balance this increased flexibility with the requirements of tradition, quality and consumer protection. This opening-up must serve to preserve and enhance the strengths of our wine sector and to give it new impetus, and definitely not to curb high-quality production to the advantage of wines with fabricated organoleptic qualities.
The Commission wants to justify the proposal under debate today by the need to avoid the risk of confusion for the consumer and to prevent a distortion of competition among producers. Commissioner, if this is really the desired purpose and if this is truly the intended aim, then I am sorry to have to tell you that we have a major failure on our hands.
Genuine consumer protection and a genuine desire to prevent any distortions of competition should have led to a compulsory provision, that is to say, it should have been made compulsory for the use of wood shavings to be indicated on the labels. Any other provision is and will remain completely ineffective when it comes to protecting the consumer and even more ineffective when it comes to preventing distortions of competition.
Only a clear label corresponding to the product’s content will ensure that the information is transparent. Only in that way will the consumer be in a position to know exactly what he or she is buying. Only in that way will his or her freedom of choice be safeguarded, together with that of the wine grower.
Not providing for this kind of information on labels means destroying part of Europe's wine sector in the near future, a sector founded on tradition, on diversification and regional character and on a real culture of wine as an expression of our lands.
European wine growers will have no choice in the matter. Sooner or later they will be forced to abandon their traditional practices because their products will, for no apparent reason, prove too expensive in the eyes of a consumer lacking proper, clear information.
Commissioner, is this the Community’s policy on protecting consumers? Is this the Community’s policy on transparency and labelling? Is this that promotion of the quality of agricultural products about which we talk so much? I would be grateful if you would kindly respond to Parliament as a matter of urgency.
Mr President, ladies and gentlemen, I will answer the two questions on the use of wood shavings in wine production at the same time.
The aim of the proposal for a regulation of the Commission, which is being reviewed by the Wine Management Committee, is to set out the conditions for using oak shavings in the production of wine. The Council ruled on this new wine-making process in Regulation (EC) 2165/2005 of 20 December 2005. The Commission feels that the provisions for wine labelling set out in the proposal would fulfil the requirements for transparency for consumers as well as the product quality requirements. The proposal sets out rules for labelling wines, the aim of which is to prevent consumers from being misled. It also retains the option of stating ‘oak barrel’ or ‘oak barrique’ on wine which has been aged or matured in wooden vessels, and which has never come into contact with oak shavings. Under these conditions, it is not possible for wines which have been aged in contact with oak shavings and which display the taste that comes from maturing wine in contact with wood to be mistaken for wines matured by the traditional method in barriques, and so there is no need to state any special information in the case of such wines.
Under Regulation (EC) No 1493/1999 on the common organisation of the market in wine, Member States may stipulate stricter conditions for wine-making processes in respect of fine wines originating from specified growing areas and for table wine with a geographical marking, in order to ensure the preservation of the essential characteristic features of these fine wines. The Commission cannot interfere with these domestic powers. This process has now been approved for producers in the Union by the Council. The International Organisation of Vine and Wine permitted it some years ago. The Commission feels that the traditional methods of maturing in barriques will be preserved for producers of high quality wines, as is the case in third countries which permitted this process years ago.
Long-term use in other wine-producing countries and numerous experiments carried out under EU control show that the process does not have a negative effect on the health of consumers. The Commission is of the opinion that greater flexibility in permitting new wine-making processes will enable producers in the Community to increase their market and to reach more consumers, especially through exports, and also to enhance the competitiveness of the wine sector vis-à-vis third countries.
– Mr President, ladies and gentlemen, as we have heard, current European legislation does not permit European producers to use wood shavings to age wine.
However, the legislation of other wine-producing countries, in particular the United States, Chile and South Africa, does not provide for such a ban. Moreover, on the basis of a recent agreement with the European Union, these countries can export their own wines into the European Union’s internal market without the labelling on the bottles making any reference to the use of wood shavings.
The Italian wine industry is thus falling victim to unfair competition. Until now, it has relied on its diversity, on its ancient vines, and on the quality and wholesomeness of its product. Now, the image of a reliable and credible market, which the Italian market is regarded as being, will be undermined.
Globalisation is inevitably affecting a sector, too, for which we are the envy of the world. We will certainly not succeed in stopping it, but we need appropriate guarantees. We are not talking about opposing the entry into the European market of this system of ageing, but we are demanding protection of the right of consumers to know what they are buying and what they are drinking, to know what kind of quality they are getting for a particular price. Italian and European producers do not need to use tricks or to cut corners in order to sell their products, the high quality of which is recognised worldwide.
The Wine Management Committee is preparing to approve an amendment to the current standards relating to oenological practices, with a view to authorising the use of wood shavings to age wine, instead of the traditional practice of ageing it in barrels. Twenty years ago, the scandal caused by the use of methanol in wine production served as a warning to us. Only a production process that is carried out seriously and professionally can last the course in the market. There is truth in the adage but for once let us leave it to the labels to reveal the information we are entitled to.
– Mr President, Commissioner, I think that your views on oenological practices and the use of wood shavings are very general and that the Commission has not perhaps understood the basic problem raised by their use. I shall summarise it for you:
You said that the International Organisation of Vine and Wine allows these oenological practices. Have you been told, Commissioner, that international practices must without fail coincide with European practices and that we, as Europeans, are obliged to accept these oenological practices of new countries which undermine the European market? Have you been told, Commissioner, that the Commission can go to the WTO negotiations without safeguarding products of geographical indication, which include wine? Have you been told, Commissioner, by society, by viniculturalists, by oenologists, by the European Parliament, that you can create unfair competition on the European market? Obviously the message you read is very, very general and obviously I agree with my fellow members that the last step taken is to write the new practice on the bottle labels, in order to protect consumers. But who is protecting European wine? No one in this Chamber assumes that European wine must be the same as that produced 100 years ago. No one in this Chamber assumes that it must not be modernised and no one in this Chamber, knowing the new review of the COM in wine, will refrain from making innovative proposals. However, what worries us is that this simple, unopposed use of wood shavings, which you said can purely and simply liberalise or increase the competitiveness of poor quality commercial wine, may cause a fall in the price on the commercial market of good quality wines, of wines with protected names, of wines with geographical indications, of wines which no one in the global trade can undermine and you are opening a back door so that good quality European wines can be undermined cheaply.
I shall not take up too much of your time, Commissioner, because we shall discuss this with the Commissioner in about a month's time and in the Committee on Agriculture and Rural Development next week. However, I would like to ask one thing of you, on behalf of all my honourable friends in this House: fragmentary, dumbing-down practices for the future of wine and the development of the common agricultural policy should be avoided. We are calling for your help. Otherwise we shall have a very tough dialogue.
– Mr President, Commissioner, in six months, or in a year at most, we will have a reorganised wine market, and I would therefore like to examine our current topic in the light of the general developments that have taken place over the last few years and that will continue over the years to come.
First of all, I would emphasise – and in this I am practically diametrically opposed to the previous speaker – that, when it comes to wine, the real decisions are made by the consumer. We are not forced to drink wine, and we are under no obligation to choose any particular type of wine: it is ultimately up to the consumer to decide.
So, what has the consumer done over the past few years? We have witnessed a fall in the consumption of table wines and an increase in the consumption of quality wines. We have also seen a considerable increase in the number of consumers and, if you have read the press recently regarding the decisions and wishes of China, you will be aware that, within the next ten years, we will have millions of new wine drinkers in the world.
In addition, we have seen, again at global level and particularly from the new vineyards in the New World, the appearance of new flavours that match the consumers' requirements. All of that has happened over the same period of just 20 years, whilst consumers in France have halved their consumption of wine.
It is therefore clear that there have been many major developments regarding wine consumption. Europe needs to be well positioned in this global market. I think we are all agreed that we need to act to preserve the globally-acknowledged high quality of our major wines from Spain, Italy and France – and I myself come from Champagne – in order to protect both their quality and their brand image throughout the world. At the same time, however, European viticulture needs to adapt to the needs of consumers all over the world.
That, ladies and gentlemen, is why, in view of the changing tastes of our consumers, and given the disappearance of certain consumers and the appearance of others, I think it is quite natural to have the option of using these oak chippings in the production of European wine, provided, of course, that this option is not an obligation, that it is exercised within the framework of our various regulations and, finally, that all Member States may impose restrictive conditions on their use.
In conclusion, let us not forget that, on our continent, in our 25 Member States, several million jobs, perhaps five million, depend on the production of wine, and that the sector has a turnover of EUR 17 billion – almost exactly the same as the wheat sector and significantly greater than the sugar sector, which is four times smaller. For all of these reasons, we need to adapt to the demands of our consumers.
Mr President, in the wine trade I would be described as an . In layman’s terms, that means I can tell my claret from my hock. Indeed, I have taken exams under the UK’s Wine and Spirit Education Trust scheme and have reached the level just below Master of Wine, so perhaps I speak with a little authority here.
The British market is unusual inside the EU in that it has been growing at a dramatic rate for many years. However, we are eschewing wines from the EU in favour of wines from around the world, in particular Australia and California. Why should this be, you ask? Could it simply be that they make wine that suits the customer’s palate? Producers in these and other New World countries are not bound by pettifogging bureaucracy that tells them which grapes to grow where and then how to make the wines. They produce unsubsidised wines that people want to buy, at a price they can afford.
But there is another factor in play and that is product information. Consider this situation: you are in a supermarket looking at hundreds of bottles of wine. You pick up a bottle – like this elegant Pomerol, for example – and try to find out something about it. Not everybody carries Sotheby’s Wine Encyclopaedia around with them. Why should they? They look to the bottle for information. The Pomerol is sadly lacking in information. However, this bottle of wine from California tells you more about wine on a label three inches square – that is 10 cm – than most people will ever need to know, including the fact that it was matured in American oak for 12 months.
Gaining and keeping customers is what business is all about. Creating more rules for EU producers to abide by will cripple them and their industry and no amount of subsidy will save them.
Mr President, according to Rule ... – I do not know what number – it is not permitted to be a salesman selling a commercial product in the Chamber of this House, which is what I believe Mr Wise has just been up to.
Mr President, at this time when the Commission has to put the finishing touches to its reform of the COM in wine, the debate being held in Parliament today is closely related to the competitiveness of European viticulture compared to that of third countries. The Commission says that it wants its reform to promote this competitiveness.
The use of oak shavings in the production of wines is a practice permitted by the International Organisation of Vine and Wine (OIV). The conditions for use of this practice are nevertheless awaiting approval by the Wine Management Committee. There is so little protection for the wine sector these days that it has become necessary to reconcile the preservation of traditional practices, such as ageing in barrels, with the possibility for European wine-growers, should they decide to do so, to compete under equal conditions with third-country producers, all while offering maximum guarantees of transparency and information for the consumer, of course.
In our view, this practice should be applied to wines subject to ageing or carrying traditional mentions such as 'Crianza', 'Reserva' or 'Gran Reserva'. The label is there precisely to prevent confusion amongst consumers, clearly indicating whether such a practice has been carried out or not, for example by reserving the term ‘oak’ for traditional ageing in barrels.
Furthermore, the basic Regulation for this COM allows Member States, in relation to wine-making practices and treatments, to impose stricter national conditions in order to ensure that the characteristics of their quality wines are maintained. In the case of my country, the Supervisory Councils are the main guardians of the quality of Spanish wines.
At the moment, however, the Commission is responsible for establishing the conditions for use of this practice at Community level. We would therefore ask you to do so with the necessary transparency, in order to prevent any confusion for the consumer and to guarantee that the same measures are applied to imports from third countries.
We would also like the Commission to explain to us why it is fragmenting the debate on wine-making practices, when they should be dealt with jointly. Furthermore, in autumn 2005, document COM(2005) 395 was communicated to us with a series of technical amendments to the basic Regulation: replacement of the distillation of sub-products of wine production by its withdrawal in Slovenia and Slovakia, modification of the classification of cultivated areas in Poland or new mentions for labelling.
These amendments did not include the addition of oak shavings, however. I do not believe that this is a translation problem, since neither the French version nor the Spanish version introduced such a change. If that had been the case, the Commission on Agriculture and Rural Development may not have chosen to deal with this issue by means of the simplified procedure.
Can the Commission tell us, therefore, when it decided to introduce this new element and why it has not waited for the reform of the COM in order to do so.
– Mr President, Commissioner, ladies and gentlemen, like some of my fellow Members, I signed this oral question on the use of wood chippings as an œnological practice for European wines. I signed it because I wonder whether, and hope that, guarantees can be given to ensure that the quality wines we are producing in Europe are and continue to be recognised as quality wines.
It would not shock me at all if this practice were to be recognised and authorised. The wine production sector has been waiting for this recognition because it will allow some producers to meet the expectations of international consumers. Furthermore, there will be no compulsory expansion of this practice: the Member States will still be free to lay down restrictive legislation for quality wines produced in specified areas.
Nevertheless, I think we need both guarantees regarding the provision of information on wines that have undergone this practice and also quality guarantees. I would like to emphasise that the recognition of this practice, which has been imported from countries outside the European Union, does not legitimise other practices that do not seem to provide the necessary quality guarantees both in terms of health and in terms of identity. Wine is a very particular product that conveys an identity and a whole way of life, so let us not move too rapidly towards the practice of 'patchwork' wines.
Finally, I would like to take advantage of this debate to lay the emphasis on the forthcoming Common Market Organisation (CMO) review, which should give European viticulture a real solution for the future. European wine producers need to get the benefit from the worldwide growth in the wine market, and this needs to be ensured through a redistribution of the financial aid from the CMO. The decoupling of aid could be the solution that will enable us to give greater responsibility to those active in the sector, with the benefit that all the wine produced will have outlets on the consumer market. We need to re-examine the distillation conditions – for potable alcohol and crisis distillation – as part of a system based on a degressive guide price over the course of the campaign. Equally, we need to encourage the use of vine-based products to enrich wines, for example using grape must instead of sugar.
In order to ensure that European wines retain their position as world leaders, the European Union must use the new CMO to construct a policy for promotion, marketing, research and development and training, and it also needs to establish an economic observatory. There is absolutely no doubt that we need to reform the restructuring, planting and grubbing up systems in order to respond to the needs of the market over the medium to long term, but we also need to preserve the surface area of vineyards – in other words, we need to preserve the European Union's wine-growing potential.
It is quite inconceivable for European vineyards to disappear from our landscapes, from our history and from our rural and cultural heritage, which has been shaped over so many years by wine producers on land uniquely suited to growing grapes. What will become of this land and of those who live off it, those who have worked to improve their art for the great pleasure of consumers, or perhaps I could say gourmets.
– Mr President, Commissioner, ladies and gentlemen, although wine is a product originating from specific regions, it is bought and sold throughout the world, and it is for that reason that an international framework is required to lay down oenological practices and ensure international competitiveness. We all know about the special way of enriching wines in Barriques; it is an old tradition, but one justified by the fact that storage in wooden barrels has a positive effect on the wine’s maturation process.
However, the techniques used for storing wine are not static. As we strive to use the best practices in developing wines in line with consumers’ expectations, new knowledge and new possibilities become available to us, and these are being used in countries outside the European Union.
It is at this point that I ask myself the question as to how we value tradition on the one hand and modern practices on the other. None of us would want, in this day and age, to still be travelling around by horse and cart. I do not think that the one should exclude the other, but we are losing our certainties. Mr Castiglione’s question about the practical legal aspects of allowing the use of wood chips and of labelling is the right one to ask.
I think we need to take care that our wine labels do not end up being turned into the sort of leaflets that we get with medicines. What consumers want is bottles that look nice, with the most important information clearly visible. The labelling issue is a tricky one, one that I think is best dealt with at the national or regional level, as it should be. It cannot be the European Union’s function to regulate everything right down to the tiniest detail, or we will end up with the sort of thing with which we are familiar in the context of the labelling of allergenic substances, with demands being made for labelling in every conceivable language.
It must also be clear to us that it is not possible to monitor what is done with barriques or wood chips. Where its maturation in barriques or with the addition of wood chips is concerned, wine is a regional product, and the question of objections on health grounds does not arise here. Wine has been matured in wood for many generations, and its effects on health are still not a matter of dispute.
– Mr President, I am speaking on behalf of Mr Daul. As a wine-grower myself, I may not necessarily agree with everything he has written, but often in politics we say things we do not always mean. His speech is written in French, but fortunately we have good interpreters here.
Mr President, the wine sector in the European Union is a very important source of jobs and income, which are concentrated in small- and medium-sized family-run vineyards that therefore play a vital role in the development of rural areas.
In the European wine sector, we are witnessing a crisis affecting several European regions, as a result of the gradual dropping off of demand. The task of the European authorities, in terms of wine policy, should be based on the need to improve and promote the agricultural quality of traditional production, and on the need to protect that production against the increasing competition from third countries.
All too often, poor labelling policy is the main cause of the loss of market share for traditional producers. In order to prevent unfair competition in the wine market, with its disastrous consequences for our producers, it is vital for us to protect consumers by means of labelling regulations based on transparent information regarding the characteristics of the products, the techniques used, the original features and the methods of maturing the wine.
The average consumer, in other words the man in the street, sees wine production as a process of maturation in oak barrels, which is why we need to prevent the risk of confusion and deception for the consumer with regard to the quality of the wine and how it was matured. To this end, we need to ensure that consumers are provided with the appropriate information to give them freedom of choice. It is therefore vital for it to be compulsory to state on the label that oak chippings have been used in the process of maturing the wine.
Perhaps it is now time to drink a glass of red wine, preferably a Saint-Émilion.
– Mr President, Commissioner, ladies and gentlemen, you will perhaps be surprised that, as chairman of this Parliament's intergroup on 'wine, quality and tradition', I have not taken advantage of this opportunity to ask my own oral question on the use of oak chippings in wine making.
In view of the fact that, in the next few days, we will be debating a Commission communication on reforming the common organisation of the market in wine, I think that we need to avoid putting the cart before the horse, and that it takes time to reform legislation that is this sensitive and that so starkly divides European wine producers.
Some of them tell us that they have been waiting for 10 years to be allowed to implement this practice of using wood chippings, while others see it as an attack on the traditions of European wine production and fear that there is a risk of consumers being deceived on a grand scale. Yet others remind us of the responsibility of the Member States, in particular regarding legislation on quality wines produced in a specified region. Finally, we must not forget the responsibilities of the International Organisation of Vine and Wine (OIV), which extends beyond the Community framework.
As always, the devil is in the details, and we cannot deal with those details now in this forum, so I would like to take this opportunity to warn the Commission against an unseemly headlong rush that would bring with it many dangers. First of all, there is the danger of presenting people with a by adopting, in comitology, a regulation on an œnological practice that should be defined when we carry out the reform of the CMO for wine. Then there is the danger of creating an uncontrollable bureaucratic monster, with the associated risks of deception and distortions of competition.
I would therefore strongly urge the Commission to avoid adopting the draft regulation amending Regulations No 1622/2000, No 884/2001 and No 753/2002, which, as far as I know, has not been adopted. With regard to labelling, I would warn against creating a precedent that could have an unfortunate effect on the labelling of alcoholic drinks. So far, we have been able to avoid having labels that harm the product and end up being illegible for the consumer, so we must avoid playing with fire in this sensitive area that Mrs Klaß has described so well.
– Mr President, in contrast to those who have brought in this motion, I have no fundamental objections to the Commission's decision, by which it has legalised a practice to which reference is made in, for example, the US-EU wine trade accord and in individual concessions accorded to third countries since 1984. This motion has been drafted at the behest of the Italian Government, and it is for that reason that I wonder why it is that two Italian Members belonging to different groups have tabled it. The Commission’s decision also benefits consumers, since the ‘barrique’ practice of maturing wine in wooden casks is traditional with white wine, but particularly so with red. A wooden cask of this sort, made of oak and capable of containing 250 litres, costs between EUR 600 and EUR 800. It can be used three times at most, so that red wine is at least a euro per litre more expensive if matured in a barrique than if wooden planks – to which there can be no objection on the grounds of consumer or health policy – are used.
It is in this way that this decision benefits consumers, who can buy high-quality wine at lower prices, and so my view of this is diametrically opposed to that of the motion’s authors. To Mrs Batzeli, who said that the low-cost production of quality wines of this sort should not be allowed, I ask where we will end up if we in this House try to prohibit technological progress. Of course this discussion needs to relate to the organisation of the wine market, but the fact that Italy asked for it put the Commission under pressure to act, and so I can give Commissioner Špidla my unreserved support. From the consumer’s point of view, there is no problem. We will have to give some thought to whether we should allow – ‘allow’, mark you, rather than ‘prescribe’ – positive labelling, in the sense that someone could, as an advertising tactic, use the description ‘matured in wooden barrels’. That would deal with the competition problem. It is in any case better to legalise this practice rather than, over a period of decades, to accept that many are doing it illegally, and so I think the approach we have opted for is the right one.
Mr President, I always have the privilege, when I make my way to Strasbourg, of driving through the wonderful regions of the Palatinate and Alsace, where I buy my wine. I am always impressed with the quality of the products of the European wine producers. My own country now also boasts eight wine producers, but I will not speak on their behalf. It strikes me as an important topic, if Europe has asked to license this technique. That is also evident from the large quantities of wine imports to which this technique is applied, and it would be too crazy for words if we were to deny European wine producers this opportunity.
I would, at the same time, regret it if the quality of European wines were to come under pressure as a result. I do not think that will be the case, because if you have true quality, then you can prove that there is a difference between the use of wood chippings and wooden barrels. After all, if a red or white wine has had the chance to age in good, solid barrels, then it will be easier to digest. That is the difference between the use of wood chippings and wooden barrels. I should like to emphasise that, and also call on the European wine producers, those who produce quality wine and are able to sell their wine without any problems, to continue to use wooden barrels in any event.
I would also draw your attention to other developments that have taken place in Europe. When large wooden barrels were abandoned in favour of steel ones, it was not a requirement to mention this on the label, and neither was this done. Express requests are now being made, though, for the use of wood chippings to be indicated on the label, and I can go along with this provided that the regions are given the freedom simply to introduce this obligation or not. What is not permitted in any event is for wine to be indicated as having been matured in wood, if this only involved wood chippings. That strikes me as crucial.
In that respect, I should like to concur with the words of Mr Langen when he states that we must exercise caution where red tape on the wine label is concerned. We need clarity in this area. As a citizen of a country where we drink more wine than we produce, I would call on the European Commission to give this due consideration in the new wine policy.
Mr President, ladies and gentlemen, thank you for your contributions to the discussion. I will be informing my fellow Commissioner Marian Fischer Böl of the interest that you have displayed.
As I already mentioned in my introductory statement, the use of oak shavings in wine production was already approved at a political level by the Council last year. Within the framework of the Wine Management Committee, there has been an exchange of views on the technical rules applying to the use of wood shavings, and the Commission’s proposal has won the support of most Member States. I consider the debate under way here today to be Parliament’s contribution to the discussion. The discussion is important because it forms part of the wider problem of how to improve the competitiveness of the European wine sector. There is a clear need for action. The Commission has just begun another crisis distillation of 5.6 million hectolitres of wine, which will cost the EU budget EUR 131 million in total. Expenditure on distillation regularly amounts to more than EUR 500 million per year. This is of course not sustainable in the long term.
The Commission will soon be adopting a communication on ways to reform the wine regime, which will undoubtedly form the subject of complex analysis and debate in Parliament. My fellow Commissioner Mrs Fisher Böl has remarked several times with regard to the future of the wine sector that the sector must increase the competitiveness of EU wine producers, improve the reputation for quality enjoyed by EU wine as the best wine in the world, win back old markets and also win new markets in the EU and throughout the world. We must create a wine regime that operates on the basis of clear, simple and effective rules, such as balancing supply and demand. We must create a wine regime which will retain the best traditions of wine-making in the EU, strengthen the social structure of many rural areas and ensure that all production will be environment-friendly.
The measures we are discussing today are fully in accordance with the above-stated goals. The future of the wine sector depends, among other things, on having a symbiotic link between the best traditions of the sector and practical modern developments.
Allow me to respond briefly to some of the points that have been raised. The first question was on why the Commission was not making it obligatory to identify wine that has been produced with the help of wood shavings. The Council Regulation sets out a specific number of mandatory details for wine labels, and only the Council can make it obligatory for labels to mention the wood shavings process. It is not possible to make this a mandatory requirement under a Commission Regulation, as stated in the proposal which the Wine Management Committee is assessing. The Commission in any case feels that the existing system of wine labelling is too complicated and too rigid, and that it would consequently be appropriate to simplify existing procedures and make them more flexible.
The use of oak shavings and pieces of oak in contact with wine as it matures has been permitted for 10 years now in most wine producing countries outside Europe, and wine produced in this way satisfies the wishes of consumers. The International Organisation of Vine and Wine, which is the international reference body in this sector, approved this process in 2001 and considers it to be a good wine-making process. There is therefore no reason for banning the process, or for banning wine produced in this way from being imported into the EU.
Ladies and gentlemen, the issue of wine processing is an issue of exceptional importance because wine is a traditional part of European agriculture. As I mentioned earlier, the Commission is drawing up the appropriate documents, and these will be debated in Parliament. On the issue of wine and the powers of the Commission in relation to labelling wine that has been produced through or with the aid of wood shavings, I feel that my communication included sufficient information on the procedural powers of the Commission.
– Mr President, I have a follow-up question regarding the Commissioner's explanations. Did I understand him correctly? He said that there had been an agreement at political level since last year, but, according to my information, the infamous draft regulation amending Regulations No 1622/2000, No 884/2001 and No 753/2002 has not yet been adopted.
For my part, I simply asked the Commission if it agrees with not adopting this regulation in comitology prior to the debates we will be holding on the reform of the CMO for wine, because that is what we are interested in. Highly bureaucratic regulations are being made behind our backs, which is why I would ask that we avoid adopting them until we can hold debates here on the practices...
Mr President, I wished to echo Mrs Lulling’s question regarding the COM in wine: why have you not awaited the debate?
Secondly, I wish it to be recorded in the Minutes that I have spoken on behalf of Mrs Miguélez Ramos, just as Mr Vatanen has spoken on behalf of Mr Daul.
The decision at political level I was speaking of was the Council decision stating that this process would be applied. This matter has now been closed and I feel that it is clear.
The document you are speaking of is under discussion, but according to my understanding of the law it is not possible to halt the discussion on procedural grounds.
The joint debate is closed.
The next item is the debate on East Timor(1).
Mr President, for many of us, the case of Timor has for many years served as a kind of laboratory for learning how to manage conflicts linked to a colonial heritage. At the same time it has served as an example allowing us to test, improve and correct certain international aid practices.
Nevertheless, the process of international accompaniment which led East Timor to regain its independence also has many grey areas, as usually happens in cases such as this. In view of what is happening at the moment, our first observation should probably be that the international withdrawal was rather premature, and I therefore believe that the Security Council’s decision to extend the United Nations mission in that country is absolutely right.
We must also acknowledge and welcome as very positive the Timorese authorities’ decision to ask for an international committee to carry out an investigation into the violent events of 5 May, when a group of hundreds of soldiers who had resigned from their posts clashed with others who were still in the army. Furthermore, these events took place within a context of general violence which has left a number of dead and wounded and thousands of refugees.
This is clearly not the situation that the international community wanted to see in Timor. We cannot therefore now shy away from this situation and we must show our complete solidarity with those who are working to find a solution to the problem. In particular, we must support the action being taken by President Xanana Gusmão and Minister Ramos Horta on behalf of the government.
Finally, I also believe that we must learn from past mistakes and in this Resolution we therefore call for the establishment of mechanisms for horizontal communication and cooperation amongst the international forces, with a view to providing a better service to the Timorese people, as well as effective restoration of public order and of normality in the functioning of the institutions.
. – East Timor is an independent, sovereign State that has been in existence for four years, whose people have struggled for decades against Indonesian occupation. It is a country that began life destroyed by the occupation. One could not ask the Timorese institutions to be any more democratic than they have been in the years since independence, a fact unchanged by recent events.
What is, in our view, required at this complex and difficult time is support for a return to normality, especially from the point of view of security, which is in fact already happening. The sovereignty of the East Timorese people must also be steadfastly protected, along with their freedom to choose their legitimate representatives. Furthermore, the legitimacy of the democratic functioning of the institutions in the country should be respected. The dynamics of foreign interference by the regional powers of Australia and Indonesia must also be rejected, as this has only served to worsen the situation. Genuine solidarity and cooperation with East Timor should be promoted, as this will contribute towards the country's economic and social development, and the well-being of the people.
Although the motion for a resolution before us addresses some of these concerns, its content is tainted by its biased approach to the political situation, which will only serve to fuel internal and external attempts to make political capital out of the situation and could exacerbate tension.
What Parliament should do right now is adopt an attitude of impartial, unequivocal support for the work and the efforts of all Timorese institutions, which is not the case with this motion for a resolution. What is more, the motion for a resolution sidesteps the real dangers of foreign interference, which, as has been well documented, has influenced the way in which events have turned out.
This approach is doubly dangerous: firstly, as it holds one of the sovereign Timorese institutions entirely responsible for the situation and, secondly, as it fails to warn of the potentially destabilising effect of more or less direct interference in a country already affected by the Indonesian occupation and by the destabilisation that armed militias have repeatedly attempted to cause.
Lastly, we feel that it is not appropriate at this time to raise the issue of the presence of UN blue helmets. The important thing at the moment is that the military forces stationed in the area should remain only until the situation has stabilised. They should be subject both to their national chain of command and to the Timorese authorities, in accordance with the bilateral agreements, with the constitutional framework of the country and with the standards of international law. In conclusion, this is a motion for a resolution that, in our view, does not reflect the development of the situation on the ground in all its complexity.
. Mr President, a few years ago East Timor was in everyone’s thoughts on account of the bad experiences it had in striving for independence and the suffering caused it by a harsh occupation for a quarter of a century before that. The country’s progress towards independence, the restoration of order and the commencement of international relief quickly made East Timor what for us Europeans was an example of the potential afforded by international solidarity and cooperation.
The recent unrest, violence and the huge numbers of refugees in East Timor have therefore been a disappointment for the international community. The disappointment has been especially great inasmuch as it showed that the international community’s faith in a situation where there would be permanent improvement in East Timor was well before its time.
Now we have to look the truth in the eyes and admit that it often takes more time to solve deep-rooted problems and provide follow-up than is possible using the United Nation’s resources, taxed as they are by a large number of crisis areas, if there is no additional investment. The joint proposal by six political groups for a motion for a resolution on East Timor has the backing of the Group of the Alliance of Liberals and Democrats for Europe and deserves wide support from the European Parliament as a whole.
Mr President, I have photographs here of the death and destruction in East Timor. They could be pictures from 1999, but they are not. They were sent by a friend a month ago, following the terrible date of 28 April when death and riots hit Dili again.
In 2002 I led the EU mission to monitor the presidential election followed by independence, and we saw clearly what a good job UNTAET had done under the much-lamented Sergio Vieira de Mello. We saw how Australia and the other international troops had kept the peace. We saw how UNHCR had helped the refugees come back from West Timor and elsewhere. Then they all left, and for a time, under President Xanana and the Government of East Timor, things looked good. But then the losers of the past struggles, those in the old militias who did not find jobs and others who were disgruntled exposed that dormant ethnic fault line between Loro Monu and Loro Sae, the west and east of East Timor, and tensions between army and police, and so on.
Now we must call back the United Nations with its agencies, including the civilian police, but this time both they and the international troops of Australia and Malaysia and others must stay to ensure stability, and this time the European Union must be closely involved again and certainly not cut its aid as dramatically as happened after 2002.
The latest member of the ACP is East Timor. We meet with them at the ACP-EU Joint Parliamentary Assembly in Vienna this coming week and I hope that we can all pull together to ensure that we close ranks to support the people of East Timor, so that they can renew that progress towards peace, stability and prosperity.
. – I was recently in Dili at the start of the recent period of violence among the Timorese. Tragic confrontations took place between elements of the police and the military. I also witnessed the poignant, dramatic moment of institutional unity, when the President, Prime Minister and the President of Parliament were forced to ask for help from foreign forces to restore order and political stability to the country.
I should like to point out that the Timorese people gave an enthusiastic welcome to the National Republican Guard, a branch of the Portuguese, and as such European, police. The Timorese authorities also demonstrated unity and convergence when two days ago they submitted to the United Nations Security Council requests to strengthen and extend the remit of the United Nations Office in East Timor (UNOTIL) from being a police mission under UN supervision to being a peace-keeping mission under the mandate and leadership of the UN, should the need arise. This European Parliament motion for a resolution supports these requests and demonstrates the concern of Parliament and the EU about the situation. It also demonstrates confidence that, with help from friends, East Timor will be able to overcome this serious crisis.
As European Socialists, we remain convinced that the people of East Timor will overcome this crisis associated with the difficulties of a growing democracy, just as it has overcome previous, more serious crises that have threatened their very existence. We also know that a great deal depends on us as Europeans and on the international community as a whole. The international community has a particular responsibility to guarantee that the State of East Timor and its people, who have fought against oppression for the independence and sovereignty of their country, have the future they deserve.
As Kofi Annan said this week, what is happening in East Timor is especially painful because the country is, and I quote, ‘a child of the international community’. The fragile foundations of the young Timorese democracy have been exposed in this crisis. Mr Annan went on to say: ‘both the Timorese and the international community as a whole have important lessons to learn from these events’. Some permanent Members of the Security Council need to examine their consciences. It is impossible to build nations with sound democratic institutions hurriedly in a just a few years. To declare ‘mission accomplished’ in order to save money will prove costly, and it is the people who will carry the can.
The situation can be rectified and nobody should question the viability of the independent, sovereign State of East Timor, which also enjoys independence and sovereignty over the country’s significant natural resources. Ian Martin, head of the United Nations Mission in East Timor (UNAMET), who helped with the split in 1999 and who was recently the UN Secretary-General's envoy in Dili, explained the day before yesterday that the crux of the matter was not whether East Timor was a failed State; for him, the bottom line was that this is a country that had been in existence for four years, that was learning to deal with the weight of responsibility arising from independence and to address the challenges inherent in a democratic system.
This is where we in the EU can make all the difference. In this connection, the recommendations in this motion for a resolution to the Commission and the Council are intended to strengthen European assistance for consolidating the democratic institutions, in such a way that human rights and reconciliation are promoted in East Timor. Accordingly, Parliament welcomes the unanimous decision taken by the Timorese authorities to seek an international commission of inquiry to look into recent incidents that have led to a high number of casualties and to thousands of Timorese fleeing their homes.
Parliament will remain vigilant, and is planning to send an mission next October. We hope that the efforts of Nobel Peace Prize winners President Xanana Gusmão and government minister Ramos Horta will succeed in overcoming the political crisis, in such a way that the mission can focus on European aid for development in East Timor.
. – Mr President, East Timor formally gained independence in 1975. However, the country was then immediately occupied by Indonesia and its left-wing, Islamic dictatorship. This small Catholic country with a population of 300 000 remained under cruel enemy occupation for 25 years. After regaining independence, it continued to be the subject of various international conflicts, because of its natural resources.
East Timor must be supported by international organisations and the United Nations mission must continue. This mission should not be limited to 130 soldiers, but should involve as many troops as are necessary to protect East Timor’s weary Catholic population from social unrest and conflict.
Ladies and gentlemen, if one bears in mind that the murderous regime of Gadaffi, the murderous regime of Castro and other murderous regimes joined the United Nations Commission on Human Rights, one can only wonder whether these international organisations wield enough authority. The regimes mentioned above are all members of the Commission on Human Rights.
If we also take into account the fact that our Parliament, which should lead by example, is once again today debating same-sex marriage and that one of the Member States of the European Union has decided to grant civil rights to great apes, then we may surely wonder if we have sufficient authority to assist those people who are most persecuted and who suffer the most. They are people who truly have more pressing concerns than those which are often debated in this House.
Mr President, it saddens me that back in 1999 I made my maiden speech in the European Parliament on East Timor, shortly before the United Nations sent in a peacekeeping force which paved the way for its eventual independence. To date, it remains the youngest member of the United Nations, as from 2002.
Here we are again debating violent unrest in the territory and once again Australia, New Zealand, Portugal and Malaysia have had to intervene to establish law and order in what is now a sovereign State.
I would particularly like to express appreciation of the efforts made by Australia in its region in its peacekeeping role, as we recently also saw in the case of the Solomon Islands. I support the efforts made by President Xanana Gusmao and the international community to bypass the prime minister, who seems to be refusing to resign and is very intransigent, and to disarm the paramilitary groups, re-establish law and order and enable aid and reconstruction to flow back into the territory.
I am sure this House will support the European Union and the United Nations in whatever way is necessary to achieve lasting piece and reconciliation on this tragic but beautiful remote island.
I should like to say how astonished I was that these events in East Timor happened as long as four years after the recognition of that country, since I had believed that, unfortunately, all the factors were present for them to have taken place before then.
Anyone who imagines that, because East Timor was granted international recognition, it then had everything in place in terms of democratic and other structures and in relation to education, the environment, human rights and the courts is deluding himself. I think we were fooling ourselves in imagining that, because we had recognised East Timor’s independence and because the relevant structures were now supposedly established there, the country no longer needed our help to progress in terms of democracy and compliance with human rights.
Anyone alert to what was happening in East Timor would have realised that, often, the only unifying factor there was the occupying forces. Following the recognition of East Timor’s independence, it was clear that the situation was not about to take a turn for the better. There was the poverty factor, East Timor being, as we know, one of the poorest countries in the world. Then there was the absence of structures and the possibility, which subsequently became a reality, of oil suddenly being discovered there.
We must, therefore, benefit from the example of East Timor and learn lessons from what has happened there. I conclude that if East Timor needs help, as is in fact the case, this should be provided both by the international community and by the religious and voluntary sectors.
Mr President, I would echo the words of my group colleague, Mr Romeva i Rueda, and emphasise everything that he and others have said on the situation in East Timor.
Here we are again in an urgency debate in which the few Members present will largely agree that it is bad that bad things are happening somewhere in the world. The Commissioner will doubtless largely agree with us. Though I would suggest – and I would ask the Commissioner for his view – that it would be useful for the Council to be represented in these debates in order to make them that little bit more relevant and meaningful.
As I say, I emphasise and reiterate the views of Mr Tannock and Mr Romeva i Rueda about the situation in East Timor. This motion for a resolution has a number of concrete steps that we ourselves can take to alleviate the situation in that troubled part of the world. It is tragic that a country has regained its independence in order to collapse into such anarchy and that, so many years later, it is still not that much further forward. We have a number of ideas in this motion for a resolution to help alleviate that and I hope we will be acting on them.
Mr President, sometimes it is important to explore the background to a situation. East Timor is a country cursed with oil and gas. If a country is rich, powerful and developed it can be blessed with such natural resources, but it seems that the fate of a poor country with such gifts is exploitation, strife and international meddling. Like many other countries – Côte d’Ivoire, Uzbekistan and Chechnya, etc. – East Timor has been exploited by bigger powers. It is inexcusable that Australia, a country that likes to see itself as an advanced and peaceful nation, should be occupying and drilling in the gas and oil fields under the East Timor Sea, and that Australia should be justifying that robbery on the basis that Indonesia – East Timor’s most recent exploiter – gave it the right to drill there. What is more inexcusable is that we have tolerated this.
We should encourage East Timor in any way we can and be sure that our intentions in doing so are pure and not based on our gaining an advantage in oil or gas, and let East Timor get on with the job of developing a viable, peaceful and stable nation.
Mr President, ladies and gentlemen, the current crisis in East Timor gives rise to a number of complex questions. Has the international community failed to prevent the outbreak of violence? What lessons emerge from this for the donor countries?
According to the most recent reports, the security situation is calmer, although looting and clashes are continuing, and have resulted in more than 100 000 people being evacuated into the camps. These evacuees are now receiving assistance from humanitarian organisations, including partners of the Commission that have already supplied aid to this country before. We must do much more, however, especially in terms of providing security, protection, food, water and hygiene facilities, as well as health care and shelters.
The political situation in the country is very complicated. As a result of dismissing one third of the armed forces, deep social and economic tensions affecting the entire country have risen to the surface. Mass unemployment and persistent poverty are caused primarily by political factors. Ethnic differences may also play a role, although they are not in themselves the cause of the basic economic and political problems.
What can the European Commission do? In the short term the Commission is determined to help the country overcome its current crisis by providing humanitarian aid to the evacuees. The Commission has already given some of its humanitarian partners the task of amending ongoing projects so as to redirect aid to address the most pressing needs of the people in the camps. The Commission is also drawing up a decision on financing, which will meet the additional humanitarian needs of the inhabitants. At the same time we should try to find ways to assist in the political process. The EU has from the outset been determined to assist the government and people of East Timor. A solution will not be easy, since the current crisis manifests itself at both the government level and at the level of socially disadvantaged members of society.
Both the UN and the international community are continuing to play their role here. But East Timor cannot succeed – either now or in the future – merely through the presence of UN peacekeeping forces, but first and foremost through development and democracy. The next parliamentary elections in 2007 should provide an opportunity to support democracy and will at the same time be a test for the government of East Timor and its citizens, as they decide which path to follow. The Commission will continue to consult closely over all these matters with Member States, partner countries and UN agencies, and it will of course continue the political dialogue with the authorities in East Timor both on a bilateral level and within the framework of the Cotonou Agreement.
Every viable democratic state needs strong institutions, operating under transparent rules, and the rules establishing human rights are a cornerstone of democracy. I fear that some of the institutions in East Timor have not met our expectations in this regard. The country secured its independence precisely because it was able to extend to its citizens the rights denied to them in the past. The international non-governmental organisation Human Rights Watch has published a detailed report on this topic and I will therefore focus only on selected areas.
There has clearly been some progress. One example of this would be the office of the mediator for human rights. I am also delighted to mention the preparation of a bilateral commission on rights and friendship with Indonesia, and I hope that it will enjoy a broad mandate. There is a need, however, for progress in the functioning of the police force and the justice system as a whole, as well as in the areas of freedom of expression and association.
In this regard our support will continue. Our latest project involves financing the Commission for Reception, Truth and Reconciliation. This project has made it possible to gather important information on violations of human rights in the past. The report from this Commission was published in 2005. We are now considering a further contribution to the installation of peace in this country.
Both the Members of this Parliament and the citizens of East Timor should know that the European Union is a determined backer of the peace process in this country.
The debate is closed.
The vote will take place at 5 p.m.
The next item is the debate on Syria and human rights violations(1).
Mr President, Syria has in recent years been set on a course of democratic reform, especially after the accession to power of President Bashar Al-Assad. Unfortunately, progress has been disappointingly slow, mainly because the emergency laws, introduced under exceptional circumstances 43 years ago, are still in operation today. Regrettably, in the past few months in particular, numerous violations of human rights against politicians, lawyers, writers and other civilians have been reported and confirmed by independent agencies such as Amnesty International. Some, but not all, of those incidents are listed in the motion for a resolution.
We hope and expect that the Syrian Government will take immediate and decisive steps to remedy the human rights situation. Ratification, without further delay, of the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment would certainly be a step in the right direction. As, of course, would the immediate release from custody and cessation of harassment of human rights activists living and working in Syria.
Syria and the EU have many political, economic and cultural ties and it is our firm wish and honest desire that such ties be strengthened in the future. To this end, an association agreement between the EU and Syria is currently waiting to be signed. We are optimistically confident that the Syrian authorities will note the concerns expressed in this motion for a resolution with due seriousness and that they will view the necessity of enhancing respect for human rights in their country with the importance it so rightly deserves. Furthermore, that they will accordingly abide by the international principles of respect for human rights diligently and responsibly.
Mr President, the European Parliament has raised the question many times of infringements of human rights and basic political freedoms in Syria.
The Syrian authorities are notorious for detaining civil society activists and defence lawyers in political cases, as well as participants of foreign conferences on human rights after their return home. These arrests contravene Article 38 of the Syrian Constitution, which guarantees each citizen ‘the right to freely and openly express opinions in speech and writing and by all other means of expression’. The Syrian State of Emergency Law, which has been in force since 8 March 1963, also does not justify arresting and holding people in custody without trial for having freely expressed their opinion.
In May this year, the Syrian security service Amn al-Dawla detained 12 signatories of a petition calling on the Syrian authorities to improve relations between Syria and Lebanon by respecting the sovereignty of each of these countries. In the first half of May, the signatures of about 300 intellectuals and civil society activists in Syria and Lebanon were collected for the petition. On 14 May, the well-known journalist and universally respected representative of the domestic opposition Michel Kilo was detained. On 16 May, two further human rights activists, Nidal Darwish and Mahmud Mer’i, were arrested; more people were detained the following day, including the well-known defence lawyer Anwar al-Bunni. Ten days before he was detained, the Syrian Bar Association had suspended Anwar al-Bunni’s membership of this professional body. Anwar al-Bunni was supposed to become the director of the Centre for Human Rights, financed by the European Union, which was meant to start operating in Damascus. The majority of those detained between 14 and 17 May are being held in the central prison in Adra, near Damascus.
The European Parliament calls on the Syrian Government and Parliament for the immediate release of these people, and for the political system in Syria to respect basic political and civil rights.
. – Mr President, Syria is on the receiving end of very open threats of war from the outside world. The USA, for example, listed the country as part of what they called the ‘axis of evil’, and the EU, too, is very forthright in its criticism of the Syrian regime.
At the same time, though, there is very close cooperation with Syria; for example, terrorist suspects are flown out to Syria and tortured there. Various EU Member States also cooperate very closely with Syria, with the Dutch state bringing Syrian refugees in the Netherlands face to face with representatives of the regime.
Within Syria itself, there is increasing repression of the democratic opposition, particularly of those who signed the so-called Damascus-Beirut petition, which emphasises the ‘necessity of a definitive acknowledgement on the part of Syria of the independence of the Lebanon’. This declaration also states that external influence and aggression, for example on the part of Israel and the USA, are rejected, and the petition includes the same statement.
A number of months ago, the Left Group had as a guest in this House, Michel Kilo, a member of the Syrian opposition; today, he is in a Syrian jail. It should also be noted that many of those arrested are adherents of the Left. We demand the release of all these detainees and also an end, once and for all, to the threats to Syria from the outside world, notably from the USA and also the EU. We must support Syria’s democratic opposition.
Mr President, firstly I would like to welcome four representatives from the Syrian opposition who have come here from different parts of Europe to support their countrymen.
Anwar al-Bunni, Michel Kilo, Khalil Hussein, Safwan Tayfour, Mahmoud Issa, Fateh Jammous, Suleiman Achmar, Nidal Derwiche, Suleiman Shummor, Ghalem Amer, Muhammad Mahfud, Mahmoud Mer’i and Kamal Labwani are only a few of those who were imprisoned in the cruel and inhuman jails of the Syrian intelligence services on 19 May. They were imprisoned because they, together with 500 other intellectuals, signed a petition calling for the normalisation of relations with Lebanon. They were imprisoned because they want peace, stability and normal life to prevail in the Middle East. They were imprisoned because they want the very same things that we want.
Kamal Labwani came to us a year ago to share here with us the outlook as regards the situation in Syria. He told us that when he went back he would be imprisoned. He arrived at Damascus airport and was imprisoned. Today he faces a life sentence and so far we have done nothing to help. Anwar al-Bunni had just accepted the post of Director in the Centre for Human Rights financed by the European Union. He was therefore immediately imprisoned.
Our responsibility for their imprisonment is clear. Let us be responsible for their freedom. How can we work and live here in dignity if those who come here to talk and to work for us face life imprisonment? We urge you, Commission, Council, Member States, and especially the European public, to help us free those who are tortured, abused, imprisoned and killed, because they want their country and their countrymen to live in dignity and peace.
The authoritarian regime in Syria runs an enormous number of abnormally cruel political prisons. Let Syria free all its political prisoners before we have further dialogue on the Syrian association agreement.
Mr President, we are correct and honour-bound in this Chamber to take note of and highlight human rights abuses in Syria. To express our concern is the very least we can do. This motion does, in truth, little more than that.
I grew up in the Middle East, so I know the region pretty well. We also need to take account of the wider backdrop to these issues. The fact is that we in Europe are not seen as the good guys. We are not seen as having clean hands. I would refer you to the official government statement of the Ministry of Foreign Affairs of Syria issued on 19 May 2006. It says: ‘States which allowed secret flying prisons to cross their airspace and to use their airports and which permitted secret prisons on their territories, which represents a clear infraction of the simplest human rights and international treaties related to this topic, do not have the right to propagate the defence of human rights.’
We have left ourselves in a position where Syria can accuse us of breaching human rights. It is a crazy world, right enough. We are not seen as being the good guys. Hypocrisy is the most odious charge we can be accused of. We stand accused of it right now, with some justification. We need to do more to put our own house in order, as well as look after Syria’s.
Mr President, I was in Lebanon recently, and I saw that hope is emerging there for the building of democracy and of a democratic country, and for state sovereignty to encompass the whole territory.
For this reason, Syria is also the key to peace in the Middle East. Syria refuses to recognise Lebanon or to establish diplomatic relations with the country. It is detaining people who signed the Beirut petition demanding the normalisation of relations between Syria and Lebanon. It is arresting journalists, lawyers, workers, officials and members of the opposition on trivial charges.
We must insist that the Syrian authorities release those who are being illegally held. The conditions in which prisoners are held must change. Syria should also release prisoners who have been held for years and who are recognised in Lebanon as missing, and whose mothers have asked for intervention and their release. We should insist that Syria ratify the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment.
Mr President, everyone wishes to live a dignified life in freedom, and deserves to do so. Promoting human rights and democratic principles is a task that has a global range; it is also the task of the European Parliament.
History, and often the most recent history, shows that the best guarantee of human rights is a correctly functioning democratic state. This means a state in which the rights of the citizen are respected, and in which each citizen, irrespective of gender, faith or caste, is treated identically.
We cannot consent to the life of a woman being sacrificed on the altar of her family’s honour in the 21st century. We cannot consent to the fact that in a civilised world, in order to justify abuses, a state of emergency was introduced, which serves as a cover for groundless arrests, the use of torture or the murder of civilians, journalists, lawyers or activists fighting in defence of human rights. For these reasons, I am in favour of adopting the motion for a resolution.
Mr President, the previous speakers have told the House about dramatic cases in which Syrian oppositionists have been detained in recent months, and yet violations of fundamental rights have been taking place in Syria for over 40 years.
It is intolerable that in a country that is a close neighbour of the European Union, absolute authority should be held by one family clan and their friends and relations. For over 40 years a state of emergency has been in place, and the parliament is an institution which is completely subordinate to one party, namely the Baas party, and which is devoid of legislative authority. Citizens do not have any electoral rights; they do not have the right to free association, nor do they have political rights. In connection with this there is no kind of legal opposition. Criticism of the authorities is impossible, and omnipresent secret services and corrupt courts with unlimited power to carry out arrests and use torture complete the dramatic picture.
However, one of the most urgent problems in Syria is discrimination against a minority, namely the Kurdish minority. The one-and-a-half-million-strong Kurdish minority is currently deprived of the most basic civil rights. There is a total ban on using the Kurdish language, as there is on any manifestation of Kurdish culture. The Kurds do not have Syrian citizenship, and as a consequence they have no passports, no access to education or to the health service and no right to own land.
We cannot remain inactive in view of this.
– Mr President, having just, at short notice, taken over my colleague Mr Maat’s one minute’s worth of speaking time, let me say that I share his great concern about the human rights situation in Syria. The right to free expression of opinion is, to all practical purposes, non-existent. Repressive measures are taken not only against journalists and civil society activists, but also, and increasingly, against ethnic and religious minorities. It is of the utmost importance that the EU should delay signing an association agreement with Syria until there have been substantial improvements in the human rights situation. We all know that paper is patient; if we were to sign it, the pressure would be taken off the regime, despite the continuing arrest and torture of supporters of the opposition and even though the situation as regards freedom of opinion would not have changed and Syria was still not seeking reconciliation with Lebanon. For the EU to put pressure on Syria is not to threaten it; on the contrary, I believe that it would constitute legitimate action against a pretty authoritarian regime on the part of a union of democratic states.
Mr President, ladies and gentlemen, I thank you for giving me an opportunity to speak today about the serious human rights situation in Syria.
The Commission is monitoring the situation closely and is disturbed by recent developments.
At the beginning of this year we had some grounds for optimism. The government released hundreds of political prisoners. It also undertook to limit the use of emergency laws by restricting them to activities that threatened state security, and it was preparing to set up a national council on human rights. At the time we warmly welcomed these positive steps.
Today, however, we can only lament the set-backs. The authorities are forcing through further restrictions on basic freedoms. A wave of arrests in May is the most prominent example of this worrying trend, affecting the intellectuals and defenders of human rights who signed the declarations of Damascus and Beirut.
Mr President, ladies and gentlemen, both you and I know some of these representatives of civil society personally. They have peaceful intentions. We cannot accept the persecution and intimidation of human rights defenders and government critics, or arbitrary imprisonment and the use of solitary confinement. Syria does not respect its obligations arising from the UN treaties on civil and political rights. The EU therefore responded decisively on 19 May with a public declaration calling for the immediate release of all political prisoners.
The Commission has fears particularly because one of the persons imprisoned is leading a project within the framework of the European Initiative for Democracy and Human Rights.
Making public declarations is not enough, of course. We must monitor individual cases and increase our involvement with Syrian partners. The fact that there is no valid Euro-Mediterranean association agreement for Syria means that we are lacking the political basis for an open resolution of these issues with the government, as is the case with other countries. Together with embassies of the Member States in Damascus, however, we are making full use of diplomatic channels and we will continue to do so.
I feel quite sure that the European Parliament will be our unswerving ally in supporting these efforts.
The debate is closed.
The vote will take place at 5 p.m.
The next item is the debate on North Korea and human rights violations(1).
Mr President, the primary objective of our debate today is to save the life of an innocent man. Song Jong Nam is a North Korean man aged 48, who was arrested and tortured by North Korean authorities in January 2006, and was subsequently sentenced to death without a court procedure. The date of the execution is not known. We strongly hope that he is still alive, and will be released as a result of the pressure exerted by the international protest.
Son Jong Nam is an innocent man. His crime is that he left his country, because he was unable to bear the oppression; he subsequently became a Christian, the Chinese authorities returned him to North Korea, and in the meantime he made comments criticising the system. All he did was exercise his human rights. Today, this is punishable by death in North Korea. His case reflects the direness of the situation of human rights in North Korea. Tens of thousands of people are imprisoned in camps and forced labour camps, political prisoners are constantly tortured, many are executed, the majority of the population are destitute, and millions of people are starving in this country. The leaders of the country are responsible for their citizens, and I strongly hope that they will not manage to avoid being called to account.
The European Union has indicated on several occasions that it is ready for a dialogue on human rights, but the North Korean authorities have always rejected it. We are also ready to provide humanitarian assistance, but only if it can reach those who really need it; we do not want to support the government authorities with our aid.
Finally, the practice of the Chinese authorities is unacceptable. Chinese authorities have been continuously returning North Korean refugees, fully knowing that the majority of the refugees will be locked up in camps straight away; therefore we call on the Chinese authorities to address this issue in conformance with the international standards of refugee rights. Also, we call on the European Commission and the European Council to act more firmly against the North Korean government, to inform them more firmly that we are not indifferent to the way people live in North Korea, that we support them, and we want North Korea to observe human rights.
. North Korea has caught the eye of journalists and scientists who collect knowledge about this state as being the world’s most remarkable country. It is moody and unpredictable in negotiations with other countries, and its people appear to be living in unimaginable unanimity and discipline, with boundless loyalty to the mysterious leader and in unrivalled mourning should that leader pass away. Despite its virtually complete isolation from the outside world, the country has developed an urban environment and its own nuclear industry.
Some people outside North Korea sing the praises of the remarkable successes that have been publicised by its regime. In their view, those successes were achieved thanks to a superior system and despite the opposition of the hostile outside world since the end of the war in 1953. People peddling those successes have a hard time convincing anyone, though. Apart from a handful of admirers, it is said that hardly any Europeans could live there, or would want to live here for that matter. The success stories were followed by the food shortage. Also, there is no longer a deafening silence with regard to what eventually happens to the people in North Korea who do not fit into that model.
Despite the constitutional freedom of religion and despite the ratification of the International Covenant on Civil and Political Rights, anyone who could pose a threat to the regime is dealt with at its own discretion. The death penalty is also applied as a political instrument. Repression and hunger mean that tens of thousands of people have fled to China.
In the motion for a resolution, it was decided not to repeat dozens of years of cold war language, but instead it contains sensible proposals, addressed to the government, on human rights, the death penalty, the release of prisoners, freedom of expression, the adaptation of legislation and permission for international inspections. Neighbouring countries are also asked not to return refugees, and food aid is supported. My group welcomes this approach.
Mr President, more and more frequently, alarming information is reaching us from North Korea about widespread infringements of human rights. The intimidation of citizens, torture and public executions have become part of the miserable everyday existence of the country, not to mention the restrictions on freedom of speech or religious faith.
Numerous witnesses testify that more than 200 000 people could be held in Korean forced labour camps. Prisoners are subject to torture, and live in inconceivable conditions. All opposition and resistance to the governing Korean Workers’ Party is firmly put down, and punishment is meted out not only to the oppositionists, but also to their entire families. The death penalty, which is still used in North Korea, is imposed mainly for political reasons. Local media are censored, and access to international media is extremely limited.
Besides the political situation, the economic situation is also very difficult in North Korea. The local population is escaping to China en masse, not only because of political repression, but also because of growing problems relating to hunger. Against a background of general shortages, the authorities are distributing food in such a way that high-ranking party and military officials are favoured, and ordinary citizens are missed out. The North Korean Government consistently refuses to allow access to the country for United Nations observers or for non-governmental organisations working in defence of human rights. What is more, Korea completely ignores the recommendations of the United Nations Human Rights Committee.
Given the lack of any kind of will or cooperation on the part of the North Korean Government, the international community cannot sit back and watch as individual lives and human dignity are disregarded in the country. We have to react to the current situation in the country in order to force the North Korean Government to respect basic human rights, and at least as a first step to open the borders for independent international organisations willing to provide humanitarian aid to the local population.
. – Mr President, the situation in North Korea, if one thinks about it at all, appears depressing and hopeless, but I find myself having, time and time again, to think back 25 years to the days when I was a young assistant in this House and was fortunate enough to have had a hand in the first resolution – which was in support of Charter 77. There were three MEPs who worked very hard at the time to bring it about: Klaus Hänsch, who is still a Member here; Otto von Habsburg and Jiří Pelikán, who used to sit as an MEP for Italy.
Today, we find ourselves debating human rights under the chairmanship of a Czech president, with a Czech Commissioner, the Iron Curtain – not least thanks to the courage of the peoples of Central and Eastern Europe – having disappeared some 15 or 16 years ago. That should strengthen us to hold fast to the truth that the inhuman communist regime in North Korea must disappear as well, and that it will do so.
Along with Cuba and a few others, it is among the last Communist terror regimes on earth, and we should deploy all peaceful means of exerting pressure – whether political or economic – in working towards the overthrow of this Communist dynasty and its repressive system, towards the release of the campaigners for freedom and resistance fighters in it, of whom there are over 200 000, for these people – who want nothing more than to practice a religion or to express their opinions freely – to be able to enjoy freedom of conscience, and the setting at liberty of those persons from Japan, South Korea and many other countries, who, on the flimsiest of pretexts, have been locked up in North Korea. In the case of many of them, it is not known whether they are still alive, and an urgent enquiry needs to be made in order to find out where these individuals are; that is the very least that this regime must do.
It is for that reason that I would like to make it clear that we are right to make the demand contained in the motion for a resolution, namely that we should resume the human rights dialogue with this country that was suspended in 2003 and that we should ask the Commission and the Council to conduct, in that context, in-depth conversations on human rights. We in this House, though, have, over and above that, the task of exerting massive pressure and of ensuring that the response to this is not in the form of words alone, but also of deeds and of the necessary political and economic pressure.
. As a historian, I have, through my studies, acquired some knowledge of the atrocities meted out by the totalitarian regimes in the 20th century. What would it have been like for the citizens of those dictatorships, though? As Mr Posselt has already said, it is difficult for us in the free West to imagine. This afternoon, we will briefly dwell on the Communist reign of terror in North Korea. Mr President, the juxtaposition of North Korea and ‘human rights’, words so often used by this House, is essentially shocking and should prompt us to be quiet. By doing this, though, we would leave the so ill-treated North Koreans to their own devices.
Needless to say, the beloved leader Kim Jong Il has every reason to favour our political inertness. Moreover, there is no need for us to expose him and his cronies, for, shockingly, regimes of terror have a habit, in the first instance, of taking care of that all by themselves, even though Pyongyang has been sealed as hermetically as possible and reports from and about the place are few and far between. Indeed, the accounts of North Korean refugees speak volumes.
The urgent question that arises here is: what is the European Union to do about this depressing situation in North Korea? In my view, the Council and the Commission should primarily urge China to apply its growing influence in its neighbouring country North Korea in a positive way, in the sense of an urgent and external restraint of Pyongyang policy. In the final analysis, Beijing stands to benefit from this as well.
This may sound very pragmatic, but this message only aims to ease the material and spiritual suffering of North Korean citizens. People, fellow creatures of God, subject to like passions as we are, yearn for freedom of movement and, lest we forget, thought, speech and, above all, faith.
Mr President, sadly, North Korea remains a constant in terms of human rights violations.
Furthermore, far from helping to improve its image, certain attitudes on the part of the North Korean Government are simply worsening it. One example of this is that government’s repeated decision not to allow access to the United Nations Special Rapporteur on the human rights situation and the United Nations Special Rapporteur on the right to food, as well as several humanitarian and human rights NGOs.
Numerous reports warn of the increasing numbers of people leaving the country as refugees, as well as the existence of practices such as torture, summary executions, arbitrary detentions and imprisonment in inhuman conditions and without any guarantees of legal defence.
Any opposition to the regime is prohibited and any criticism of government policy leads to harsh reprisals. The case of Sonj Nam, who has been tortured and sentenced to death, despite repeated calls for the case to be reviewed with greater guarantees, is just one example of this, as previous speakers have mentioned.
For all of these reasons, we must once again take this opportunity to call upon the North Korean Government: firstly, to comply with the human rights principles and commitments laid down in international law and to incorporate them into its own legislation; secondly, to abolish the death penalty; thirdly, to release all prisoners jailed for wishing freely to exercise their fundamental rights; and, finally, to guarantee freedom of expression and freedom of movement.
Furthermore, we must call upon the neighbouring People's Republic of China to cease repatriating refugees fleeing North Korea towards South Korea.
Finally, bearing in mind that the European Union was the first and only body to establish a dialogue on human rights with the North Korean Government, and bearing in mind also that this practice ceased when in 2003 the Council of Ministers sponsored a declaration on human rights in North Korea within the High Commission on Human Rights, it is also urgent that we re-establish that dialogue as soon as possible in order to restore that forum, as has been said.
Mr President, it is no accident that the motion for a resolution on communist North Korea was tabled by almost all political groups in our Parliament. It means that, in this case, we speak with one voice. This is good news, because by doing so we strengthen our position.
We are speaking today about a peculiar kind of political Jurassic Park, about a regime that froze in time 50 or 30 years ago. It is the only situation of its kind in the world, because even in Fidel Castro’s Cuba there is opposition, and Castro cannot put everyone in prison. We must speak openly about this political archaeological site. We must support the diplomatic activities of the Troika. As has already been mentioned, we should put a stop to the forced repatriation of refugees from North Korea, who have been hiding in China, strange as this may seem. It is good that there are no differences in Members’ views of communist North Korea. Let us hope that the European Commission and the Council share our position.
Mr President, as various speakers before me have already pointed out, freedom, our first European value, for which many of the new Member States have had to fight for half a century, is the most important human right here on earth. Alongside Cuba, North Korea, which is today’s topic, is one of the world’s last remaining Communist tyrannies. Unless one is a faithful slave of the regime, human life is worth nothing to this ruthless Communist regime.
As has already been pointed out, in this Communist paradise, what little food there is goes to the privileged elites, the military and the security services. The rest of the population is forced to abide by a rationing system, the so-called public distribution system, that has been designed in such a way as to ensure that everyone remains immobile and obedient. Recently, the operations of the World Food Programme were suspended by the regime and the private sale of grain was banned. A similar criminal policy in the early 90s claimed the lives of millions of people, and to think that some groups in this House fraternise with the people who keep such a regime alive.
Mr President, ladies and gentlemen, North Korea is one of the most problematic countries that the European Union has passed an opinion on in connection with respect for human rights.
This applies for two fundamental reasons: first, there is a regime of rigid control in place in North Korea, and therefore the public receive only scraps of information on human rights abuses in the country. Secondly, North Korea views international intervention on human rights as a covert attempt to destabilise their society or even to overthrow their government. As an example of this attitude we might recall their recent reaction to the motion for a resolution on North Korea submitted by the European Union to the UN General Assembly last year. Korea afterwards demanded that the European Union and other donors terminate their humanitarian aid programmes. We might also recall the explosive reaction to the letter sent by the UN special rapporteurs in April warning about the situation of Mr Son Jong Nam.
North Korea has one of the worst human rights records in the world. For this reason the Commission and the Member States of the EU have been raising the question of human rights in talks with North Korean officials, and they will continue to do so. They hold fast to that position despite the fact that a recent meeting of three political leaders was postponed in retaliation for the UN General Assembly resolution.
The impending execution of Mr Son Jong Nam and the unusually large volume of information that has come out about this and about his imprisonment is extremely significant. Representatives of the Commission and of several Member States met with top North Korean officials on 2, 3, 11 and 24 May in order to express their serious concerns over this case and to emphasise their increasing alarm over the state of human rights in North Korea generally. In this context they referred particularly to the death penalty.
I would like to assure you once again that the Commission will continue to cooperate closely over all of these issues with the country holding the presidency and will maintain contact with the European Parliament.
In view of the fact that the Chinese authorities are sending refugees back to North Korea, the EU has repeatedly expressed serious concerns over the situation within the framework of the human rights dialogue with China. The lack of will on the part of the Chinese authorities to pursue this problem does not in any way weaken the EU’s determination to find a proper solution to this problem. The issue is still under discussion.
Ladies and gentlemen, the human rights situation in North Korea is a theme that we must pursue and we will pursue. Of this I am in no doubt.
The debate is closed.
The vote will take place at 5 p.m.
The next item is voting time.
– This oral amendment has obtained cross-group consensus. It is aimed at reflecting the request made by the authorities in East Timor at the United Nations Security Council for a peace-keeping mission with a UN mandate, should this prove necessary. The amendment is aimed at expressing this request. The paragraph would therefore read as follows:
‘Stresses that the process of gradual reduction of the UN mission in East Timor over the last four years must be reversed and asks for the urgent deployment of a UN-led police force to help restore stability, and a UN-mandated peacekeeping force as requested by the East Timorese authorities on 13 June 2006;’
– Mr President, We agreed in the course of debate that we would call for the release of the prisoners, especially of those who had signed the Damascus-Beirut petition. Two days ago, two more of them were taken into custody, and my oral amendment involves the addition of both of their names, so that it reads, in German: ‘or, in English: ‘whereas also the recent arrests in Syria of Mr Yasser Melhem and Mr Omar Adlabi …’.
I declare the session of the European Parliament adjourned.